Exhibit 10.1

 

 

LEASE

 

BETWEEN

 

THE GOLDMAN SACHS GROUP, INC.

 

(LANDLORD)

 

AND

 

SILICON GRAPHICS, INC.

 

(TENANT)

 

December 29, 2000

 

(AMPHITHEATRE)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

A. BASIC LEASE INFORMATION

1

 

 

 

 

 

B. GENERAL INTERPRETATIVE PROVISIONS

3

 

 

 

 

2.

PREMISES

4

 

 

 

 

 

2.1

Premises

4

 

 

 

 

 

2.2

Common Area

5

 

 

 

 

 

2.3

Parking

5

 

 

 

 

3.

TERM

 

5

 

 

 

 

 

3.1

Term

5

 

 

 

 

 

3.2

Renewal Option

6

 

 

 

 

4.

RENT

 

6

 

 

 

 

 

4.1

Net Lease – Net Rent

6

 

 

 

 

 

4.2

Base Rent

7

 

 

 

 

 

4.3

Rent Adjustment

7

 

 

 

 

 

4.4

Additional Rent

7

 

 

 

 

 

4.5

Late Payment

8

 

 

 

 

 

4.6

Covenant

8

 

 

 

 

 

4.7

Credit Enhancement

8

 

 

 

 

 

4.8

Legal Requirements

11

 

 

 

 

5.

OPERATING EXPENSES

12

 

 

 

 

 

5.1

Operating Expenses

12

 

 

 

 

 

5.2

Payment of Operating Expenses

15

 

 

 

 

 

5.3

Proration

15

 

 

 

 

 

5.4

Normalization

16

 

 

 

 

 

5.5

Other Buildings

16

 

 

 

 

 

5.6

Utility Costs

16

 

 

 

 

 

5.7

Taxes on Tenant’s Property and Business

16

 

 

 

 

6.

GROUND LEASE

16

 

 

 

 

 

6.1

Ground Lease

16

 

 

 

 

 

6.2

Compliance with Obligations; Conflicts

17

 

i

--------------------------------------------------------------------------------


 

7.

USE OF PREMISES AND CONDUCT OF BUSINESS

17

 

 

 

 

 

7.1

Permitted Use

17

 

 

 

 

 

7.2

Prohibited Uses

18

 

 

 

 

 

7.3

Food and Beverage

18

 

 

 

 

8.

REPAIRS AND MAINTENANCE

18

 

 

 

 

 

8.1

Landlord’s Obligations

18

 

 

 

 

 

8.2

Tenant’s Obligations

18

 

 

 

 

 

8.3

Security

19

 

 

 

 

 

8.4

Special Services

19

 

 

 

 

9.

ACCEPTANCE

19

 

 

 

 

10.

ALTERATIONS

20

 

 

 

 

 

10.1

Alterations by Tenant

20

 

 

 

 

 

10.2

Project Requirements

20

 

 

 

 

 

10.3

Restoration Obligations

24

 

 

 

 

 

10.4

Ownership of Improvements

27

 

 

 

 

 

10.5

Tenant’s Personal Property

27

 

 

 

 

11.

LIENS

 

28

 

 

 

 

12.

COMPLIANCE WITH LAWS AND INSURANCE REQUIREMENTS

28

 

 

 

 

 

12.1

Legal Requirements

28

 

 

 

 

 

12.2

Insurance Requirements

29

 

 

 

 

13.

HAZARDOUS MATERIALS

30

 

 

 

 

 

13.1

Definitions

30

 

 

 

 

 

13.2

Environmental Release

30

 

 

 

 

 

13.3

Use of Hazardous Materials

31

 

 

 

 

 

13.4

Indemnity

32

 

 

 

 

 

13.5

No Lien

32

 

 

 

 

 

13.6

Investigation

32

 

 

 

 

 

13.7

Notices

32

 

 

 

 

 

13.8

Surrender

32

 

 

 

 

 

13.9

Survival

33

 

 

 

 

14.

INDEMNITY; INSURANCE

33

 

 

 

 

 

14.1

Indemnity

33

 

ii

--------------------------------------------------------------------------------


 

 

14.2

Insurance

33

 

 

 

 

 

14.3

Policies

34

 

 

 

 

 

14.4

Landlord’s Rights

35

 

 

 

 

 

14.5

Waiver of Subrogation

35

 

 

 

 

 

14.6

No Liability

36

 

 

 

 

15.

ASSIGNMENT AND SUBLETTING

36

 

 

 

 

 

15.1

Consent Required

36

 

 

 

 

 

15.2

Notice

36

 

 

 

 

 

15.3

Terms of Approval

36

 

 

 

 

 

15.4

Certain Conditions Applicable to All Sublettings and Assignments

37

 

 

 

 

 

15.5

Short Term Subletting

38

 

 

 

 

 

15.6

No Release

38

 

 

 

 

 

15.7

Change in Control; Successor Entity

38

 

 

 

 

 

15.8

Assumption of Obligations

39

 

 

 

 

 

15.9

Insolvency or Bankruptcy

39

 

 

 

 

 

15.10

Recovery of Premises

39

 

 

 

 

 

15.11

Easements

40

 

 

 

 

16.

DEFAULT

40

 

 

 

 

 

16.1

Event of Default

40

 

 

 

 

 

16.2

Remedies

42

 

 

 

 

 

16.3

Cumulative Remedies

43

 

 

 

 

 

16.4

Waiver of Redemption by Tenant

43

 

 

 

 

 

16.5

Landlord’s Right to Cure

43

 

 

 

 

 

16.6

Landlord’s Default

44

 

 

 

 

 

16.7

Survival

44

 

 

 

 

17.

LANDLORD’S RESERVED RIGHTS

44

 

 

 

 

 

17.1

Control of Common Area

44

 

 

 

 

 

17.2

Access

45

 

 

 

 

 

17.3

Easements

45

 

 

 

 

 

17.4

Use of Additional Areas

46

 

 

 

 

 

17.5

Subordination

46

 

iii

--------------------------------------------------------------------------------


 

18.

LIMITATION OF LANDLORD’S LIABILITY

48

 

 

 

 

 

18.1

Limitation

48

 

 

 

 

 

18.2

Sale of Property

48

 

 

 

 

 

18.3

No Personal Liability

49

 

 

 

 

 

18.4

Landlord’s Consent or Approval; Limitation on Damages

49

 

 

 

 

19.

DESTRUCTION

50

 

 

 

 

 

19.1

Landlord’s Obligation

50

 

 

 

 

 

19.2

Termination Option

51

 

 

 

 

 

19.3

Tenant Obligations

51

 

 

 

 

 

19.4

No Claim

51

 

 

 

 

 

19.5

No Damages

51

 

 

 

 

20.

EMINENT DOMAIN

52

 

 

 

 

 

20.1

Taking

52

 

 

 

 

 

20.2

Award

52

 

 

 

 

 

20.3

Partial Taking

52

 

 

 

 

 

20.4

Temporary Taking

53

 

 

 

 

 

20.5

Sale in Lieu of Condemnation

53

 

 

 

 

 

20.6

Waiver

53

 

 

 

 

21.

SURRENDER

53

 

 

 

 

 

21.1

Surrender

53

 

 

 

 

 

21.2

Holding Over

54

 

 

 

 

 

21.3

Quitclaim

54

 

 

 

 

22.

FINANCIAL STATEMENTS

54

 

 

 

 

23.

ESTOPPEL CERTIFICATES

54

 

 

 

 

24.

RULES AND REGULATIONS

55

 

 

 

 

 

24.1

Rules and Regulations

55

 

 

 

 

 

24.2

Signs

55

 

iv

--------------------------------------------------------------------------------


 

25.

INABILITY TO PERFORM

55

 

 

 

 

26.

NOTICES

56

 

 

 

 

27.

QUIET ENJOYMENT

56

 

 

 

 

28.

NO RENT ABATEMENT

56

 

 

 

 

29.

AUTHORITY

56

 

 

 

 

30.

BROKERS

57

 

 

 

 

31.

BANKRUPTCY OR INSOLVENCY

57

 

 

 

 

 

31.1 [a05-11921_1ex10d1.htm#a31_1_110524]

No Transfer [a05-11921_1ex10d1.htm#a31_1_110524]

57 [a05-11921_1ex10d1.htm#a31_1_110524]

 

 

 

 

 

31.2

Termination Right

58

 

 

 

 

 

31.3

No Cause for Appointment

58

 

 

 

 

 

31.4

Bankruptcy Filings

59

 

 

 

 

32.

ANTENNA AND ROOFTOP SPACE

60

 

 

 

 

 

32.1

Antennae

60

 

 

 

 

 

32.2

Non-Exclusive

61

 

 

 

 

 

32.3

Access

61

 

 

 

 

 

32.4

Compliance with Legal Requirements

61

 

 

 

 

 

32.5

Tenant Expense

61

 

 

 

 

 

32.6

Tenant’s Property

61

 

 

 

 

 

32.7

No Interference

62

 

 

 

 

 

32.8

Relocation

62

 

 

 

 

 

32.9

Indemnification

62

 

 

 

 

33.

MISCELLANEOUS

62

 

 

 

 

 

33.1

Entire Agreement

62

 

 

 

 

 

33.2

No Waiver

62

 

 

 

 

 

33.3

Modification

63

 

 

 

 

 

33.4

Successors and Assigns

63

 

 

 

 

 

33.5

Validity

63

 

 

 

 

 

33.6

Jurisdiction

63

 

 

 

 

 

33.7

Attorneys’ Fees

63

 

 

 

 

 

33.8

Waiver of Jury Trial

63

 

 

 

 

 

33.9

No Counterclaim by Tenant

64

 

 

 

 

 

33.10

Light and Air

64

 

v

--------------------------------------------------------------------------------


 

 

33.11

Lease Memorandum

64

 

 

 

 

 

33.12

Confidentiality

64

 

 

 

 

 

33.13

Terms

64

 

 

 

 

 

33.14

Review and Approval

64

 

 

 

 

 

33.15

No Beneficiaries

64

 

 

 

 

 

33.16

Time of the Essence

65

 

 

 

 

 

33.17

Modification of Lease

65

 

 

 

 

 

33.18

Construction

65

 

 

 

 

 

33.19

Survival

65

 

vi

--------------------------------------------------------------------------------


 

COMMERCIAL LEASE

 

(Amphitheatre)

 

THIS LEASE is entered into as of December 29, 2000 (the “Effective Date”), by
and between The Goldman Sachs Group, Inc., a Delaware corporation (“Landlord”),
and Silicon Graphics, Inc., a Delaware corporation (“SGI”).

 

1.  A. BASIC LEASE INFORMATION.  The following is a summary of basic lease
information.  Each item in this Article 1 incorporates all of the terms set
forth in this Lease pertaining to such item and to the extent there is any
conflict between the provisions of this Article 1 and any more specific
provisions of this Lease, the more specific provisions shall control.  Any
capitalized term not defined in this Lease shall have the meaning set forth in
the Glossary which appears at the end of this Lease.

 

Description of Premises:

 

Four (4) buildings including 506,317 square feet of Rentable Area, as more
particularly described on Exhibit A-1.

 

 

 

Address of Premises:

 

1600 Amphitheatre Parkway
Mountain View, California

 

 

 

Rentable Area of Buildings:

 

506,317 square feet of Rentable Area, located in four (4) separate buildings as
further described on Exhibit A-1. [Exhibit to include Rentable Area per floor].

 

 

 

Term:

 

Twelve (12) years from the Commencement Date

 

 

 

Commencement Date:

 

December 29, 2000

 

 

 

Expiration Date:

 

December 31, 2012

 

 

 

Initial Base Rent:

 

$32.18 per sq. ft. of Rentable Area per annum

 

 

 

Base Rent Adjustments:

 

See attached schedule on Exhibit B

 

 

 

Tenant’s Share of Operating Expenses:

 

100%, subject to adjustment as provided herein

 

 

 

Use:

 

General office, research and development and other legal uses ancillary thereto

 

 

 

Credit Enhancement:

 

Letter of Credit in an amount equal to, as of any date, the sum of (a) Base Rent
becoming due during

 

1

--------------------------------------------------------------------------------


 

 

 

the next eighteen (18) months of the Term after such date plus (b) the product
of one and one-half (1 1/2) times the Additional Rent payable for the most
recent full calendar year, as determined by Landlord as of January 1, 2002 and
as of each January 1 thereafter (it being agreed that until January 1, 2002, the
amount identified in this clause (b) shall be $8,613,768). For the avoidance of
doubt, the initial Letter of Credit shall be equal to $33,256,234.

 

 

 

 

Addresses for Notice:

 

 

 

 

 

 

 

Landlord:

 

The Goldman Sachs Group, Inc.

 

 

 

85 Broad Street

 

 

 

New York, NY 10014

 

 

 

Attention: Adam Brooks

 

 

 

Telecopy: 212-357-5505

 

 

 

 

 

 

 

The Goldman Sachs Group, Inc.

 

 

 

100 Crescent Court

 

 

 

Dallas, TX 75201

 

 

 

Attention: Paul Milosevich

 

 

 

Telecopy: 214-835-6605

 

 

 

 

 

with copies to:

 

Legacy Partners

 

 

 

4000 East 3rd Avenue

 

 

 

Foster City, CA 94404

 

 

 

Attention: Steve Dunn and Darleen Barnes

 

 

 

Telecopy: 650-571-2211

 

 

 

 

 

and

 

Sullivan & Cromwell

 

 

 

125 Broad Street

 

 

 

New York, NY 10014

 

 

 

Attention: Anthony J. Colletta

 

 

 

Telecopy: 212-558-3588

 

 

 

 

 

Tenant:

 

Silicon Graphics, Inc.

 

 

 

1600 Amphitheatre Parkway

 

 

 

Mountain View, CA 94043

 

 

 

Attention: Real Estate

 

 

 

Telecopy: 650-933-6262

 

 

 

 

 

with copies to:

 

Silicon Graphics , Inc.

 

 

 

1600 Amphitheatre Parkway

 

 

 

Mountain View, CA 94043

 

 

 

Attention: General Counsel

 

 

 

Telecopy: 650-933-7096

 

 

2

--------------------------------------------------------------------------------


 

and to:

 

Berliner Cohen

 

 

 

10 Almaden Blvd., 11th Floor

 

 

 

San Jose, CA 95113

 

 

 

Attention: Kathy Siple

 

 

 

Telecopy: 408-998-5388

 

 

 

 

 

Brokers:

 

Cushman & Wakefield

 

 

 

(Tenant’s Broker),

 

 

 

who shall be paid by Tenant

 

 

B.  GENERAL INTERPRETIVE PROVISIONS

 

(a)  The terms “herein”, “hereto”, “hereunder” and all terms of similar import
shall be deemed to refer to this Lease as a whole rather than to any Article,
Section or Exhibit to this Lease.

 

(b)  Unless otherwise specified, references in this Lease to the “Section     ”,
“Subsection     ” or “Article     ” shall be deemed to refer to the Section,
Subsection or Article of this Lease bearing the number so specified.  References
in this Lease to “Exhibit     ” shall be deemed to refer to the Exhibit or
Schedule of this Lease bearing the letter or number so specified.

 

(c)  Unless otherwise specified or unless inappropriate in any specific context,
all references in this Lease to any singular noun shall be deemed equally
applicable to the plural of such noun, and all references to the plural of any
noun shall be deemed equally applicable to the singular of such noun.

 

(d)  Captions used for or in Sections, Articles, Schedules and Exhibits of this
Lease are for convenience of reference only and shall not affect the
construction of this Lease.

 

(e)  The term “mortgage” shall include a mortgage, deed of trust or similar
instrument, and shall include any such instrument to a trustee to secure an
issue of bonds, and the term “mortgagee” shall include the secured party
thereunder, including, such a trustee.

 

(f)  The terms “include”, “including” and “such as” shall each be construed as
if followed by the phrase “without being limited to”.

 

(g)  The term “obligations of this Lease” and words of like import, shall mean
the covenants to pay Base Rent and Additional Rent under this Lease and all of
the other covenants and conditions contained in this Lease. Any provision in
this Lease that one party or the other party or both shall do or not do or shall
cause or permit or not

 

3

--------------------------------------------------------------------------------


 

cause or permit a particular act, condition or circumstance shall be deemed to
mean that such party so covenants or both parties so covenant, as the case may
be.

 

(h)  The term “Tenant’s obligations hereunder”, and words of like import, and
the term “Landlord’s obligations hereunder”, and words of like import, shall
mean the obligations, terms, covenants, provisions or conditions of this Lease
which are to be performed or observed by Tenant, or by Landlord, as the case may
be. Reference to “performance” of either party’s obligations under this Lease
shall be construed as “performance and observance”.

 

(i)  Reference to Tenant being “in default hereunder”, or words of like import,
shall mean that Tenant is in default in the performance of one or more of
Tenant’s obligations hereunder, and reference to Tenant not being “in default
hereunder” shall mean that Tenant is not in default in the performance of any of
Tenant’s obligations.

 

(j)  The term “repair” shall be deemed to include restoration and replacement as
may be necessary to achieve and/or maintain good working order and condition.

 

(k)  Reference to “termination of this Lease” includes expiration or earlier
termination of the Term or cancellation of this Lease pursuant to any of the
provisions of this Lease or of any Legal Requirement.  Upon a termination of
this Lease, the Term and estate granted by this Lease shall end at 11:59 p.m. of
the date of termination as if such date were the Expiration Date and neither
party shall have any further obligation or liability to the other after such
termination (i) except as shall be expressly provided for in this Lease, or
(ii) except for such obligations as by their nature or under the circumstances
can only be, or by the express provisions of this Lease, may be, performed after
such termination, and, in any event, unless expressly otherwise provided in this
Lease, any liability for payment which shall have accrued to or with respect to
any period ending at the time of termination shall survive the termination of
this Lease.

 

(l)  The term “Tenant” shall mean Tenant herein named or any immediate or remote
assignee of or other successor to the Tenant’s estate and interest under this
Lease, provided that the foregoing shall not modify the provisions of
Article 15.

 

(m)  Whenever this Lease provides that Tenant shall indemnify the Landlord, such
provision shall be deemed to mean that Tenant shall indemnify, defend and hold
harmless Landlord in accordance with Article 14.

 

2.              PREMISES

 

2.1                               Premises.  Subject to the terms, covenants and
conditions set forth in this Lease, Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises (the “Premises”) consisting of the
buildings shown on Exhibit A-1 and identified in Article 1 (the “Buildings”). 
The approximate total Rentable Area of the

 

4

--------------------------------------------------------------------------------


 

Premises and the Buildings are specified in Article 1.  Together, the Buildings,
any other buildings located in the vicinity of the Buildings on the land
described on Exhibit A-2 and operated as a common project with the Buildings,
and the Common Area for the joint operation of the Building and such other
buildings, are referred to as the “Property”.

 

2.2                               Common Area.  Landlord hereby grants to Tenant
and its employees, agents, contractors and invitees (collectively, “Tenant’s
Agents”) a non-exclusive license in common with other tenants of the Property to
use the Common Area during the Term.  Tenant’s rights to the Common Area shall
be subject to the Rules and Regulations described in Section 24.1 and to
Landlord’s reserved rights described in Article 17.

 

2.3                               Parking.  Landlord hereby grants to Tenant and
Tenant’s Agents a non-exclusive license in common with other tenants of the
Property to use parking areas located on the Property for parking and for
ingress to and egress from the Property. Tenant’s license shall not be assigned,
sublet or otherwise transferred separately from the Premises.  Tenant agrees
that neither Tenant nor Tenant’s Agents shall use parking spaces in areas not
designated for Tenant’s use.  Landlord shall have the right, at Landlord’s sole
discretion (but subject to any covenants or restrictions encumbering the
Property), to specifically designate the location of Tenant’s parking spaces (if
any) within the parking areas of the Common Area.  Tenant’s parking spaces (if
any) may be relocated by Landlord from time to time upon written notice.  Tenant
shall not, at any time, park, or permit the parking of the trucks or vehicles of
Tenant or Tenant’s Agents in any portion of the Common Area not designated by
Landlord for such use by Tenant.  So long as Tenant leases 100% of the Premises
leased by Tenant hereunder as of the Commencement Date, all parking areas
located on the Property (if any) shall be available for Tenant’s use, provided
that Landlord and its agents may also use the parking areas in connection with
the performance of its obligations or exercise of its rights under this Lease. 
If at any time during the Term, Tenant leases less than 100% of the Premises
leased by Tenant hereunder as of the Commencement Date such that a portion of
the Buildings shall be available to Landlord to lease to others, Tenant’s right
to use parking shall be limited to Tenant’s Share of parking.  Tenant shall not
park nor permit to be parked any inoperative vehicles or store any materials or
equipment on any portion of the parking area or other areas of the Common Area. 
Tenant agrees to assume responsibility for compliance by Tenant’s Agents with
the parking provisions contained in this Section.  Tenant hereby authorizes
Landlord at Tenant’s expense to attach violation stickers or notices to such
vehicles not parked in compliance with this Section and to tow away any such
vehicles.  In addition, a specific section of the parking area may be set aside
by Landlord for visitor parking for the Property.

 

3.              TERM

 

3.1                               Term.  The Premises are leased for a term (the
“Term”) commencing on the Commencement Date and expiring on the Expiration
Date.  The Term shall end on the Expiration Date, or such earlier date on which
this Lease terminates pursuant to its terms.  The date upon which this Lease
actually terminates, whether by expiration of the

 

5

--------------------------------------------------------------------------------


 

Term or in the event of default or surrender of the Premises is sometimes
referred to in this Lease as the “Termination Date”.

 

3.2                               Renewal Option.  Tenant shall have two
(2) options (the “Renewal Options”) to extend the Term for a period of five
(5) years (each, a “Renewal Term”, and respectively the “First Renewal Term” and
the “Second Renewal Term”).  Each Renewal Term (i) must be exercised, if at all,
as to the entire Premises subject to this Lease as of the Commencement Date
(unless reduced pursuant to condemnation) and (ii) will be void if this Lease
has previously expired or terminated with respect to any part of the Premises
leased by Tenant hereunder as of the Commencement Date (other than as a result
of condemnation), or if the Premises then leased by Tenant hereunder shall be
less than 100% of the Premises as of the Commencement Date such that a portion
of the Buildings shall be available to Landlord to lease to others.  Each
Renewal Option shall be void if an Event of Default by Tenant exists, either at
the time of exercise of the applicable Renewal Option or the time of
commencement of the applicable Renewal Term.  Each Renewal Option must be
exercised, if at all, by written notice from Tenant to Landlord given not less
than twelve (12) months prior to the expiration of the Term (in the case of the
First Renewal Term), and not less than twelve (12) months prior to the
expiration of the First Renewal Term (in the case of the Second Renewal Term). 
For the avoidance of doubt, the Second Renewal Term shall be void unless the
First Renewal Option shall be timely exercised by Tenant.  Each Renewal Term
shall be upon the same terms and conditions as the original Term, except that
the Base Rent applicable to the relevant Renewal Term shall be equal to the
greater of (i) Base Rent payable under this Lease for the full year immediately
preceding the effectiveness of that Renewal Term or (ii) Prevailing Market Rent
as of the commencement of that Renewal Term, as determined pursuant to
Exhibit C.  As a condition to the exercise and the effectiveness of the Renewal
Option, Tenant shall be required to modify the Letter of Credit so that the
Letter of Credit will have a face amount equal to the Required Amount and
otherwise meet the requirements of Section 4.7 with respect to the Term as
extended by Tenant’s exercise of the Renewal Option.  The Renewal Option is
personal to Tenant and shall be inapplicable and null and void if Tenant assigns
its interest under this Lease (including an “Assignment” as defined in
Section 15.1 but excluding short-term Subleases contemplated by Section 15.5).

 

4.              RENT

 

4.1                               Net Lease – Net Rent.  It is the purpose and
intent of Landlord and Tenant that, except as expressly provided otherwise
herein, this Lease shall be deemed and construed to be a so-called “triple net
lease” and that the Base Rent and Additional Rent shall be absolutely net to
Landlord throughout the Term, so that this Lease shall yield, absolutely net to
Landlord, the Base Rent and Additional Rent throughout the Term, free of any
charges, assessments, impositions, Real Estate Taxes or deductions of any kind
charged, assessed or imposed on or against the Premises and without abatement,
deduction, deferment, reduction, defense, credit, set-off or counterclaim
(except as may otherwise be expressly provided herein) whatsoever by Tenant, and
Landlord shall not under any circumstances or conditions, whether now existing
or hereafter arising, or

 

6

--------------------------------------------------------------------------------


 

whether beyond the present contemplation of the parties, be expected or required
to pay any such charge, assessment, imposition, Real Estate Tax or deduction, or
be under any obligation or liability hereunder except as expressly otherwise
provided herein. It is agreed that except as expressly otherwise provided herein
all costs, expenses and charges of every kind and nature whatsoever relating to
the Premises, or the use, operation or maintenance thereof, which may arise or
become due during the Term of this Lease, including, without limitation, those
relating to the maintenance, preservation, care, repair and operation of the
Premises (including, without limitation, all costs, expenses and charges for
water, sewer, natural gas, electricity, telephone and any other utility used
upon or furnished to the Premises) and all restorations, replacements,
Alterations and additions in and to the Premises as herein provided shall be
paid and/or performed by Tenant, at Tenant’s sole cost and expense, and Landlord
shall be indemnified and saved harmless by Tenant from and against the same.

 

4.2                               Base Rent.  Commencing upon the Commencement
Date, and thereafter during the Term, Base Rent will be payable in monthly
installments in advance on or before the first day of each month at the rate of
one-twelfth (1/12) of the annual Base Rent specified in Article 1.  After the
Letter of Credit is deposited hereunder, Landlord will, on or after the first
day of each calendar month or the immediately preceding Business Day if the
first day of a month is not a Business Day, draw upon the Letter of Credit each
month for payment of monthly Base Rent then due.  If Landlord notifies Tenant
that Landlord does not intend or is unable to draw on the Letter of Credit,
Tenant shall pay the Base Rent due to Landlord by wire transfer of immediately
available funds, to Landlord’s account specified in writing to Tenant, without
any prior notice or demand and without any deductions or setoff whatsoever,
other than as expressly provided herein.  If the Commencement Date occurs on a
day other than the first day of a calendar month, or the Termination Date occurs
on a day other than the last day of a calendar month, then the Base Rent for
such fractional month will be prorated on the basis of the actual number of days
in such month.  The Rentable Area of the Premises and the Buildings shall be
conclusively presumed to be as stated in Article 1, and shall not be subject to
adjustment by either Landlord or Tenant during the Term, other than as described
herein.

 

4.3                               Rent Adjustment.  Commencing on January 1,
2002 and every January 1 thereafter (each, an “Adjustment Date”), the Base Rent
shall be increased as stated in Article 1.

 

4.4                               Additional Rent.  All sums due from Tenant to
Landlord or to any third party under the terms of this Lease shall be additional
rent (“Additional Rent”), including without limitation the charges for Base Rent
and Operating Expenses (described in Article 5) and all sums incurred by
Landlord due to Tenant’s failure to perform its obligations under this Lease. 
In accordance with Section 5.1, so long as Tenant leases 100% of the Premises
leased by Tenant hereunder as of the Commencement Date, Tenant shall pay
directly to the person entitled thereto all Operating Expenses except those
identified in clauses (i), (ii) and (ix) of Section 5.1(b), which Landlord shall
pay directly and shall pass through to Tenant as Additional Rent

 

7

--------------------------------------------------------------------------------


 

payable in monthly installments in advance equal to one-twelfth (1/12) of the
annual amount thereof.  All Additional Rent which is payable to Landlord shall
be paid at the time and place that Base Rent is paid.  For the avoidance of
doubt, Landlord will draw upon the Letter of Credit each month on the same day
that Base Rent is drawn an amount equal to the Additional Rent then due,
provided that if Landlord delivers the notice described in Section 4.2, Tenant
shall pay the Additional Rent to Landlord in the same manner as Base Rent. 
Landlord will have the same remedies for a default in the payment of any
Additional Rent as for a default in the payment of Base Rent.  Together, Base
Rent and Additional Rent are sometimes referred to in this Lease as “Rent”. 
There shall be no abatement of, deduction from, counterclaim or setoff against
Rent except as otherwise specifically provided in this Lease.

 

4.5                               Late Payment.  Any unpaid Rent shall bear
interest from the date due until paid at the lesser of (i) fifteen percent (15%)
per annum or (ii) the maximum interest rate allowed by law (the “Interest
Rate”).  In addition, Tenant recognizes that late payment of any Rent will
result in administrative expense to Landlord, the extent of which expense is
difficult and economically impracticable to determine.  Therefore, Tenant agrees
that if Tenant fails to pay any Rent within five (5) days after its due date, an
additional late charge of seven percent (7%) of the sums so overdue shall become
immediately due and payable.  Tenant agrees that the late payment charge is a
reasonable estimate of the additional administrative costs and detriment that
will be incurred by Landlord as a result of such failure by Tenant.  In the
event of nonpayment of interest or late charges on overdue Rent, Landlord shall
have, in addition to all other rights and remedies, the rights and remedies
provided in this Lease and by law for nonpayment of rent.

 

4.6                               Covenant.  Tenant covenants to pay (a) Rent
when due and (b) observe and perform and not to suffer or permit any violation
of Tenant’s obligations under this Lease.

 

4.7                               Credit Enhancement

 

(a)  On or before February 15, 2001, Tenant shall deliver to Landlord a Letter
of Credit as security for the full and punctual performance by Tenant of all of
the terms of this Lease.  If the Letter of Credit is not timely delivered, in
accordance with Section 2.2(a) of the Purchase Agreement, Landlord will retain a
portion of the Purchase Price (as defined in the Purchase Agreement), and Tenant
shall have no further obligation to deliver the Letter of Credit.  For so long
as the Letter of Credit is in effect and sufficient funds thereunder shall be
available for draw, Landlord shall be entitled to draw such Letter of Credit
each month for payment of Base Rent and Additional Rent.  In addition, if
Landlord shall be entitled to draw the Letter of Credit in whole or in part
pursuant to the other provisions of this Lease, Landlord shall have the right,
at its option, either to deposit the cash proceeds of any such draw upon the
Letter of Credit into a cash collateral account (the “Cash Collateral Account”)
established in Landlord’s name and maintained by Landlord or to apply the
proceeds to the obligations of Tenant due or to become due hereunder.  The Cash
Collateral Account shall be under the sole dominion

 

8

--------------------------------------------------------------------------------


 

and control of Landlord and Landlord shall have the sole right to make
withdrawals from the Cash Collateral Account and to exercise all rights with
respect to the amounts deposited in the Cash Collateral Account.

 

(b)  The initial letter of credit and any replacement letter of credit issued to
Landlord shall satisfy the requirements set forth in this Section 4.7 (each, a
“Letter of Credit”).  Each Letter of Credit shall be a clean, irrevocable,
non-documentary and unconditional letter of credit issued by and drawable upon
any commercial bank, trust company, national banking association or savings and
loan association with offices for banking and drawing purposes in The City of
San Francisco (the “Issuing Bank”), which has outstanding, unsecured, uninsured
and unguaranteed indebtedness, or shall have issued a letter of credit or other
credit facility that constitutes the primary security for an outstanding
indebtedness (which is otherwise uninsured and unguaranteed), that is then
rated, without regard to qualification of such rating by symbols such as “+” or
“-” or numerical notation, “A” or better by Moody’s Investment Service and “A”
or better by Standard & Poor’s Ratings Service (and is not on credit-watch or
similar credit review with negative implication), and has combined capital,
surplus and undivided profits of not less than $1,000,000,000.  Each Letter of
Credit shall (i) name Landlord as beneficiary, (ii) be in the amount of the
Required Amount, (iii) have a term of not less than one (1) year, (iv) permit
multiple drawings, (v) be fully transferable by Landlord without payment of any
fees or charges, (vi) at Landlord’s request, name any Leasehold Mortgagee as a
co-beneficiary and (vii) otherwise be in form and content satisfactory to
Landlord in its sole discretion.  If upon the transfer of any Letter of Credit,
any fees or charges shall so be imposed, then such fees or charges shall be
payable solely by Tenant and the Letter of Credit shall so specify.  Regardless
of the initial expiration date of any Letter of Credit, each Letter of Credit
shall expressly provide that (unless notice of non-renewal is delivered in
accordance with the following sentence) it shall be deemed automatically
renewed, without amendment, for consecutive periods after such expiration date
of one year each during the Term through the date that is at least one hundred
eighty (180) days after the Expiration Date.  If the Issuing Bank desires not to
renew a Letter of Credit, it shall deliver a notice (the “Non-Renewal Notice”)
to Landlord by certified mail, return receipt requested, not less than sixty
(60) days prior to the then-current expiration date of the Letter of Credit,
stating that the Issuing Bank has elected not to renew the Letter of Credit.  In
such event or if (a) for any other reason the Letter of Credit would expire by
its terms in sixty (60) days or less from such date or (b) the Issuing Bank is
downgraded so that it no longer satisfies the rating requirements set forth in
this Section 4.7,  Landlord shall have the right, at its option, either (x) to
draw the full amount of the Letter of Credit, by sight draft on the Issuing
Bank, and thereafter hold the proceeds in the Cash Collateral Account and apply
them pursuant to the terms of this Article 4, or (y) to require Tenant to
procure, or Landlord to procure on Tenant’s behalf at Tenant’s cost and
utilizing if necessary the cash proceeds so drawn, a replacement Letter of
Credit that satisfies the requirements of this Section 4.7; provided that
Landlord shall provide Tenant with notice of any such event at least ten
(10) business days before exercising such rights and Tenant may, within ten
(10) business days after such notice is provided, deliver a replacement Letter
of Credit that satisfies the requirements of this Section 4.7, and provided
further that such notice shall not be required in the event

 

9

--------------------------------------------------------------------------------


 

Landlord determines in good faith that the delay caused by providing such notice
presents a risk that Landlord will not be able to exercise its rights to draw
upon the Letter of Credit following such delay.  Each Letter of Credit shall be
governed by the International Standby Practices-ISP98 or any standard set of
practices replacing ISP98.  Each Letter of Credit shall be substantially in the
form attached hereto as Exhibit D.

 

(c)  Within three (3) business days following any draw under the Letter of
Credit or such shorter period as may be required under the Tenant’s
reimbursement agreement with the Issuing Bank, Tenant shall reimburse the
Issuing Bank for each such draw in an amount sufficient to insure that the face
value of the Letter of Credit is an amount at least equal to the Required Amount
and shall cause the Issuing Bank to provide written notice to Landlord if such
reimbursement is not timely made.  In addition, if the Base Rent or Additional
Rent increases such that the Required Amount would increase, Tenant shall within
five (5) business days after such increase cause the Letter of Credit to be
modified so that it satisfies the requirements of this Section 4.7.  In the
event Tenant fails to timely reimburse the Letter of Credit bank or increase the
face amount of the Letter of Credit as required, such failure shall constitute
an Event of Default hereunder, and, in addition to all other rights and remedies
available to Landlord for Tenant’s default, Landlord shall have the right to
draw the full amount of the Letter of Credit, by sight draft on the Issuing
Bank, and shall thereafter hold in the Cash Collateral Account or apply the cash
proceeds of the Letter of Credit pursuant to the terms of this Article 4.

 

(d)  In addition to the foregoing, if an Event of Default occurs under this
Lease, Landlord may draw the full amount of the Letter of Credit, by sight draft
on the Issuing Bank, and thereupon receive all or a portion of the face amount
of the Letter of Credit, and use, apply or retain the whole or any part of such
proceeds, as the case may be, to the extent required for the payment of any Base
Rent, Additional Rent or other amounts due or to become due hereunder or for any
reasonable sum which Landlord may expend or may be required to expend by reason
of Tenant’s default in respect of any of the terms of this Lease, including any
damages or deficiency in the re-letting of the Premises, whether accruing before
or after summary proceedings or other re-entry by Landlord.  In the event
Landlord obtains an arbitration award or judicial determination entitling
Landlord to indemnification or monetary damages under the Purchase Agreements or
the Ground Lease Assignments, Landlord may draw upon the full amount of the
Letter of Credit, by sight draft on the Issuing Bank, and thereupon receive all
or a portion of the face amount of the Letter of Credit, in an amount equal to
the amount which Landlord is so entitled under the Purchase Agreements or Ground
Lease Assignments.  In the case of every such use, application or retention,
Tenant shall, within three (3) business days following any such use, application
or retention or such shorter period as may be required under the Tenant’s
reimbursement agreement with the Issuing Bank, cause the face value of the
Letter of Credit to be restored to the Required Amount, and Tenant shall cause
the Issuing Bank to acknowledge to Landlord that such restoration of the
Required Amount occurred in a timely manner. Notwithstanding the foregoing, if
Tenant is not in default under this Lease, during the last twelve (12) months of
the Term (including any extension thereof pursuant to a Renewal Option exercised
by

 

10

--------------------------------------------------------------------------------


 

Tenant), the amount of the Letter of Credit may be decreased to the sum of the
amount of Base Rent payable over the last twelve (12) months of the Term plus
the amount of Additional Rent payable for the most recent calendar year,
provided that it shall be a condition to the exercise of any Renewal Option that
Tenant cause a Letter of Credit to be issued in the full amount of the Required
Amount (or, if Section 4.7(e) applies, the Reduced Amount).  If Tenant shall
fully and punctually comply with all of the terms of this Lease, the Letter of
Credit shall be terminated, as applicable, within one hundred eighty (180) days
after the termination of this Lease and delivery of exclusive possession of the
Premises to Landlord.

 

(e)  In the event Tenant has outstanding, unsecured, uninsured and unguaranteed
indebtedness that becomes rated, without regard to qualification of such rating
by symbols such as “+” or “-” or numerical notation, “A” or better by Moody’s
Investment Service and “A” or better by Standard & Poor’s Ratings Service (and
is not on credit-watch, or similar credit review with negative implication), at
Tenant’s request, if Tenant is not in default hereunder, Landlord will permit
the face amount of the Letter of Credit to be reduced to an amount equal to the
Reduced Amount.  If Landlord agrees to reduce the Required Amount pursuant to
this Subsection (e), Tenant shall not be permitted to let the face amount of the
Letter of Credit be reduced during the last twelve (12) months of the Term
pursuant to paragraph (f) above, it being understand that in no event shall the
face amount of the Letter of Credit be less than the Reduced Amount.  If at any
time Tenant ceases to maintain the ratings specified in the first sentence of
this Section 4.7(e), then the face amount of the Letter of Credit shall be
increased to the Required Amount.

 

(f)  In the event of a transfer of the Buildings or the Property, Landlord shall
have the right to transfer the Letter of Credit or Cash Collateral to the
transferee and upon such transfer to such transferee, Landlord shall ipso facto
be released by Tenant from all liability for the return of the Letter of Credit
or Cash Collateral; provided the transferee agrees to assume Landlord’s
obligation to return the Letter of Credit or Cash Collateral; and Tenant agrees
to look solely to the new landlord for the return of said Letter of Credit or
Cash Collateral; and it is agreed that the provisions hereof shall apply to
every transfer or assignment made of the Letter of Credit or Cash Collateral to
a new landlord.  Tenant shall promptly execute such documents reasonably
requested by Landlord as may be necessary to accomplish any such transfer or
assignment of the Letter of Credit or Cash Collateral.  Tenant shall not assign
or encumber or attempt to assign or encumber the Letter of Credit or Cash
Collateral and neither Landlord nor its successors or assigns shall be bound by
any such assignment, encumbrance or attempted assignment or encumbrance.  Upon
ten (10) days prior written notice from Landlord, Tenant will cause any Letter
of Credit to be modified so that it names any Leasehold Mortgagee as a
co-beneficiary under the Letter of Credit.

 

4.8                               Legal Requirements

 

If any of the Rent payable under the terms of this Lease shall be or become
uncollectible, reduced or required to be refunded because of any Legal
Requirement,

 

11

--------------------------------------------------------------------------------


 

Tenant shall enter into such agreements and take such other steps as Landlord
may reasonably request and as may be legally permissible, to permit Landlord to
collect the maximum rents which from time to time during the continuance of such
legal rent restriction may be legally permissible.  Upon the termination of such
legal rent restriction, (a) the rents shall become and thereafter be payable in
accordance with the amounts reserved herein for the periods following such
termination and (b) Tenant shall pay to Landlord, to the maximum amount legally
permissible, an amount equal to, (i) the rents which would have been paid
pursuant to this Lease but for such legal restriction, less (ii) the rents and
payments in lieu of rents paid by Tenant during the period such legal
restriction was in effect.

 

5.              OPERATING EXPENSES

 

5.1                               Operating Expenses.  For purposes of this
Article 5, the following terms shall have the meanings described below:

 

(a)  “Tenant’s Share” means 100% for the period commencing with the Commencement
Date and ending on the date the Premises leased by Tenant hereunder shall be
less than 100% of the Premises leased by Tenant hereunder as of the Commencement
Date, so that a portion of the Buildings shall be available to Landlord to lease
to others.  In such event, Tenant’s Share shall be reduced to the proportionate
share of the Rentable Area then leased by Tenant at the Buildings.  The parties
hereto acknowledge that Tenant’s Share is based upon an assumption that the
entire Buildings contain a total of 482,950 square feet of Rentable Area, and
the calculation of Tenant’s Share is based upon a fraction the denominator of
which is 482,950.

 

(b)  “Operating Expenses” means the total costs and expenses paid or incurred in
connection with the ownership, management, operation, maintenance, repair and
replacement of the Buildings and the Common Area, including, without limitation,
all costs of:

 

(i)                                     rent and other payments (including
escalations) due to the City of Mountain View from Landlord, as tenant under
that certain Ground Lease (the “Ground Lease”) dated March 7, 1995 with respect
to the Property as the same may be amended from time to time;

 

(ii)                                  taxes, assessments and charges levied upon
or with respect to the Property or any personal property of Landlord used in the
operation of the Property, or on Landlord’s interest in the Property or such
personal property (“Real Estate Taxes”).  Real Estate Taxes shall include,
without limitation, all general real property taxes and general and special
assessments, charges, fees, or assessments for transit, housing, police, fire,
or other governmental services or purported benefits to the Property or the
occupants thereof, service payments in lieu of taxes that are now or hereafter
levied or assessed against Landlord by the United States of America, the State
of California or any political subdivision thereof, or any other political or
public entity, and shall also include any other tax, assessment or fee, however
described, that may be

 

12

--------------------------------------------------------------------------------


 

levied or assessed as a substitute for, or as an addition to, in whole or in
part, any other Real Estate Taxes, whether or not now customary or in the
contemplation of the parties as of the Commencement Date.  Real Estate Taxes
shall not include franchise, transfer, succession, gift, inheritance, gross
receipts or capital stock taxes or income taxes measured by the net income of
Landlord unless, due to a change in the method of taxation, any of such taxes is
levied or assessed against Landlord as a substitute for, or as an addition to,
in whole or in part, any other tax that would otherwise constitute a Real Estate
Tax.  Real Estate Taxes shall also include reasonable legal fees, costs, and
disbursements incurred in connection with proceedings to contest, determine, or
reduce Real Estate Taxes;

 

(iii)                               repair, maintenance, replacement and supply
of air conditioning, electricity, steam, water, heating, ventilating,
mechanical, escalator and elevator systems, sanitary and storm drainage systems
and all other utilities and mechanical systems which are commonly used by all
Buildings tenants;

 

(iv)                              landscaping and gardening;

 

(v)                                 repaving, repairing, maintaining and
restriping of parking areas;

 

(vi)                              repairs and maintenance to the Common Area,
and all labor and material costs related thereto;

 

(vii)                           security and fire protection to the Buildings
(other than areas occupied by tenants);

 

(viii)                        general maintenance, janitorial services, trash
removal, cleaning and service contracts and the cost of all supplies, tools and
equipment required in connection therewith;

 

(ix)                                all insurance (including earthquake
coverage) carried by Landlord on the Buildings, the Common Area and the
Property, or in connection with the use or occupancy thereof, including fire and
extended coverage, vandalism and malicious mischief, public liability and
property damage, worker’s compensation insurance, rental income insurance and
any other insurance commonly carried by prudent owners of comparable buildings;

 

(x)                                   wages, salaries, payroll taxes and other
labor costs and employee benefits for all persons engaged in the operation,
management, maintenance and security of the Property and not otherwise on the
general payroll of Landlord or an affiliate of Landlord or any property manager
other than a person located on site at the Property based on the proportionate
amount of time such person devotes to the management of the Property relative to
other properties;

 

(xi)                                management fees at commercially reasonable
rates, provided that, so long as Tenant leases hereunder 100% of the Premises
leased by Tenant

 

13

--------------------------------------------------------------------------------


 

hereunder as of the Commencement Date, Tenant shall have the right to approve
the Property manager, such approval not to be unreasonably withheld or delayed,
and Tenant hereby agrees that Legacy Property Management, L.P. is an acceptable
manager;

 

(xii)                             fees, charges and other costs of all
independent contractors engaged by Landlord;

 

(xiii)                          license, permit and inspection fees;

 

(xiv)                         charges on or surcharges imposed by any
governmental agencies on or with respect to transit or automobile usage or
parking facilities;

 

(xv)                            the cost of supplies, tools, machines and
equipment used in operation and maintenance of the Common Area;

 

(xvi)                         any Ordinary Capital Improvements; provided that
the cost of any such Ordinary Capital Improvements shall be amortized over the
useful life of the improvement in question, together with interest on the
unamortized balance at the Interest Rate;

 

(xvii)                      the cost of contesting the validity or applicability
of any governmental enactments including taxes which may affect operating
expenses;

 

(xviii)                   audit and bookkeeping fees, and legal fees and
expenses; and

 

(xix)                           any other expenses of any kind whatsoever
reasonably incurred in connection with the management, operation, maintenance,
repair and replacement of the Buildings and the Common Area.

 

The parties acknowledge that, concurrently with the Commencement Date, Landlord
acquired its interest in the Property from SGRE, an affiliate of Tenant and
that, as a result, Landlord and Tenant agreed that Tenant shall pay Operating
Expenses under this Lease that shall include all of the foregoing amounts
incurred or accruing prior to the Commencement Date and not yet paid.

 

Notwithstanding anything in the definition of Operating Expenses to the
contrary, Operating Expenses shall not include the following, except to the
extent specifically permitted by a specific exception to the following:

 

(A) Costs actually reimbursed to Landlord by insurance proceeds for the repair
of damage to the Buildings;

 

(B) Marketing costs, including without limitation, leasing commissions, space
planning costs, and other costs and expenses incurred in

 

14

--------------------------------------------------------------------------------


 

connection with lease, sublease and/or assignment negotiations and transactions
with Tenant or present or prospective tenants of the Buildings;

 

(C) Overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Buildings to the
extent the same exceeds the costs of such goods and/or services generally
available to unaffiliated third parties;

 

(D) Costs of capital improvements that do not constitute Ordinary Capital
Improvements unless Tenant shall request or approve any such capital
improvement; and

 

(E) Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Buildings or
the Property.

 

5.2                               Payment of Operating Expenses.  Commencing on
the Commencement Date, Tenant shall pay to Landlord as Additional Rent one
twelfth (1/12) of Tenant’s Share of Operating Expenses paid or incurred by
Landlord for each calendar year or portion thereof during the Term, in advance,
on or before the first day of each month in an amount estimated by Landlord as
stated in a written notice to Tenant.  The parties acknowledge and agree that,
so long as the Premises leased by Tenant hereunder shall be the Premises leased
by Tenant hereunder as of the Commencement Date, Landlord shall pay items (i),
(ii) and (ix) below directly which will then be passed through to Tenant as
Operating Expenses and Tenant shall directly pay all other Operating Expenses,
and Tenant will be responsible for Landlord’s obligations under Section 8.1. 
Landlord may by written notice to Tenant revise such estimates from time to time
and Tenant shall thereafter make payments on the basis of such revised
estimates.  With reasonable promptness after the expiration of each calendar
year, Landlord will furnish Tenant with a statement (“Landlord’s Expense
Statement”) setting forth in reasonable detail the actual Operating Expenses for
such year and Tenant’s Share.  If Tenant’s Share of the actual Operating
Expenses for such year exceeds the estimated Operating Expenses paid by Tenant
for such year, Tenant shall pay to Landlord (whether or not this Lease has
terminated) the difference between the amount of estimated Operating Expenses
paid by Tenant and Tenant’s Share of the actual Operating Expenses within
fifteen (15) days after the receipt of Landlord’s Expense Statement.  If the
total amount paid by Tenant for any year exceeds Tenant’s Share of the actual
Operating Expenses for that year, the excess shall be credited against the next
installments of Base Rent due from Tenant to Landlord, or, if after the
Termination Date, the excess shall first be credited against any unpaid Base
Rent or Additional Rent due and remaining any excess shall be refunded to Tenant
concurrently with the furnishing of Landlord’s Expense Statement.

 

5.3                               Proration.  If either the Commencement Date or
the Termination Date occurs on a date other than the first or last day,
respectively, of a calendar year, Tenant’s

 

15

--------------------------------------------------------------------------------


 

Share of Operating Expenses for the year in which the Commencement Date or
Termination Date occurs shall be prorated based on a 365-day year.

 

5.4                               Normalization.  For the purpose of determining
Operating Expenses for any partial year, Operating Expenses shall be deemed to
accrue uniformly during the entire calendar year.  If any part of the Buildings
is not fully occupied and leased during a calendar year, Operating Expenses
shall be adjusted to add amounts and items of Operating Expenses which would
normally have been incurred if the Buildings had been fully occupied during such
calendar year and Tenant’s Share of Operating Expenses (both for the purposes of
the initial estimate and year-end reconciliation) shall be based on an assumed
full occupancy of the Buildings.

 

5.5                               Other Buildings.  In the event any facilities,
services or utilities used in connection with the Buildings are provided from
another building owned or operated by Landlord or vice versa, the costs incurred
by Landlord in connection with the operation of the Buildings shall be allocated
to Operating Expenses by Landlord on a reasonably equitable basis, subject to
the terms of existing covenants and restrictions encumbering the Property.

 

5.6                               Utility Costs.  Tenant shall be solely
responsible for and shall make all arrangements for all utilities and services
exclusively furnished to or used at the Premises, including, without limitation,
all water, gas, electricity, sewer service, waste pick-up and any other
utilities, materials or services.

 

5.7                               Taxes on Tenant’s Property and Business.  At
least ten (10) days prior to delinquency, Tenant shall pay all taxes levied or
assessed by any local, state or federal authority upon the conduct of Tenant’s
business in the Premises or upon Tenant’s Property (as defined in
Section 10.4).  Upon Landlord’s request, Tenant shall deliver satisfactory
evidence of payment of all such taxes.  If the assessed value of the Property is
increased by the inclusion of a value placed upon Tenant’s Property, Tenant
shall pay to Landlord, upon written demand, the taxes so levied against
Landlord, or the portion of Landlord’s taxes resulting from said increase in
assessment, as determined from time to time by Landlord.

 

6.              GROUND LEASE

 

6.1                               Ground Lease.  A copy of the Ground Lease is
attached hereto as Exhibit C and the obligations of “Tenant” thereunder (which
Tenant hereby agrees it will perform) (except only those excluded provisions
identified in Section 6.2 of this Lease) are hereby incorporated herein by this
reference.  In addition, the Landlord shall have all of the rights and remedies
granted to the “Landlord” under the Ground Lease, which rights and remedies are
incorporated herein by this reference.  In accordance with Section 17.5 of this
Lease, this Lease is subordinate and subject to the Ground Lease, and Tenant
agrees to be bound by and subject to the terms of the Ground Lease.

 

16

--------------------------------------------------------------------------------


 

6.2                               Compliance with Obligations; Conflicts.  (a) 
Tenant shall, at Tenant’s sole cost and expense, throughout the Term, comply
with, satisfy and cause the Premises to comply with and satisfy, each of the
provisions of the Ground Lease, other than Articles 2 (Demise, Term and
Surrender), 3 (Rent), 5 (Payment of Real Property Taxes and Facility Charges),
11 (Assignment and Subletting), 12 (Transfer of Leased Premises by Landlord), 13
(Tenant Mortgages) and Article 14 (General Provisions) thereof, within the
period of time and in the manner required by the Ground Lease.  Tenant shall not
do, permit, suffer or refrain from doing anything which is Tenant’s obligation
under this Lease to do, as a result of which there could be a default under the
Ground Lease.  Notwithstanding anything to the contrary contained in this Lease,
(a) in the event the time given to Landlord as tenant under the Ground Lease is
shorter than the time given to Tenant by this Lease to perform or do the same
act or thing, then Tenant shall perform or do said thing within the time
specified in the Ground Lease, (b) Landlord shall have only those obligations
and duties expressly set forth herein (without regard to the incorporation by
reference of the Ground Lease) and (c) except as to Landlord’s express
obligations under this Lease, in the event of any conflict between the terms of
this Lease and the Ground Lease, (x) Tenant shall be obligated to perform and
comply with those provisions that are more onerous on Tenant and (x) Landlord
shall have those rights and remedies that are more favorable to Landlord.

 

(b)                                 Tenant shall cooperate with Landlord in the
event Landlord determines to exercise its right to subdivide the Property and
the Ground Lease into separate “Parcel Leases” (as defined in the Ground Lease),
and Tenant hereby consents to any such subdivision and will divide this Lease
into separate leases to accommodate any such subdivision, and the parties hereto
will enter into any necessary covenants or easements to insure Tenant will have
access to the Premises.

 

(c)                                  So long as this Lease is in effect as to,
and Tenant is currently occupying, more than 25% of the Buildings and no Event
of Default has occurred, Landlord shall not, without Tenant’s prior consent,
exercise any right to terminate the Ground Lease pursuant to the terms thereof. 
Tenant shall respond to any request for consent to such termination within five
(5) business days following receipt thereof, and, if Tenant does not respond
within such five (5) business day period, Tenant shall be deemed to have
consented.  If Landlord terminates the Ground Lease in accordance with the
foregoing, this Lease shall terminate.

 

7.              USE OF PREMISES AND CONDUCT OF BUSINESS

 

7.1                               Permitted Use.  (a)  Tenant (and any permitted
successor, assign or subtenant of Tenant, whether by Landlord’s consent or by
operation of law) may use and occupy the Premises during the Term solely for the
uses specified and permitted in Article 1 and for no other purpose without the
prior written consent of Landlord, such consent to be granted or withheld in
Landlord’s sole discretion.  The foregoing statement shall not constitute a
representation or guaranty by Landlord that such business may be conducted in
the Premises or is lawful or permissible under any certificates of occupancy

 

17

--------------------------------------------------------------------------------


 

issued for the Premises or the Buildings, or is otherwise permitted by law. 
Tenant’s use of the Premises shall in all respects comply with all Legal
Requirements.

 

(b)                                 If any governmental license or permit shall
be required for the proper and lawful conduct of Tenant’s business in the
Premises or any part thereof, then Tenant, at its expense, shall duly procure
and thereafter maintain such license or permit and shall submit same to Landlord
for inspection.  Tenant shall at all times comply with the terms and conditions
of such license and permit, but in no event shall failure to procure or maintain
such license or permit affect Tenant’s obligations hereunder.

 

7.2                               Prohibited Uses.  Tenant shall not use the
Premises or allow the Premises to be used for any illegal or immoral purpose, or
so as to create waste, constitute a private or public nuisance, or disturb other
occupants of the Property.  Tenant shall not place any loads upon the floors,
walls, or ceiling which endanger the structure, or place any harmful fluids or
other materials in the drainage system of the Buildings, or overload existing
electrical or other mechanical systems.  Tenant shall not use any machinery or
equipment which causes any substantial noise or vibration.  No waste materials
or refuse shall be dumped upon or permitted to remain upon any part of the
Premises or outside of the Premises except in trash containers placed inside
exterior enclosures designated by Landlord for that purpose or inside of the
Premises where approved by Landlord.  No materials, supplies, equipment,
finished products or semi-finished products, raw materials or articles of any
nature shall be stored upon or permitted to remain outside the Premises or on
any portion of the Common Area unless otherwise approved by Landlord in its sole
discretion.  No loudspeaker or other device, system or apparatus which can be
heard outside the Premises shall be used in or at the Premises without the prior
written consent of Landlord.  No explosives or firearms shall be brought into
the Premises.

 

7.3                               Food and Beverage.  If Tenant engages in the
cooking of food, beverages or baked goods which is not incidental to Tenant’s
permitted use under Section 7.1, Tenant shall, at Tenant’s sole cost and
expense, comply with all applicable Legal Requirements and insurance
requirements.

 

8.              REPAIRS AND MAINTENANCE

 

8.1                               Landlord’s Obligations Except as specifically
provided in this Lease, Landlord shall not be required to furnish any services,
facilities or utilities to the Premises or to Tenant, and Tenant assumes full
responsibility for obtaining and paying for all services, facilities and
utilities to the Premises.  Landlord will maintain casualty insurance as
required by Section 7.2 of the Ground Lease, and in an amount not less than 100%
of the full replacement cost of the Premises.

 

8.2                               Tenant’s Obligations.  Tenant assumes full
responsibility for the maintenance, repair, replacement and restoration of the
Premises and the Common Area.  Tenant shall take good care of the Premises and
the Common Area and keep the Premises and the Common Area in good working order
and in a clean, safe and sanitary condition.

 

18

--------------------------------------------------------------------------------


 

Tenant will repair and maintain the Building Systems, the Common Areas, and the
Structural Components in good working order and in a clean, safe and sanitary
condition. The Premises and the Common Area shall continue throughout the Term
to be in as good condition as at the Commencement Date, reasonable wear and tear
excepted; and Tenant shall prevent waste.  All repairs, replacements and
restorations by Tenant shall be made and performed:  (a) at Tenant’s cost and
expense (except for capital improvements which shall be funded by Landlord and
passed through to Tenant pursuant to Section 5.1(b)(xvi), (b) by contractors or
mechanics approved by Landlord, (c) so that same shall be comparable in quality,
value and utility to the original work or installation, and (d) in accordance
with Article 10 (if applicable), the Rules and Regulations, and all Legal
Requirements.  Tenant shall reimburse Landlord upon demand for any out-of-pocket
expenses incurred by Landlord in connection with any repairs, replacements or
restorations required to be made by Tenant, including, without limitation, any
fees charged by Landlord’s contractors to review plans and specifications
prepared by Tenant.

 

8.3                               Security.  Tenant shall be solely responsible
for the security of the Premises and Tenant’s Agents while in or about the
Premises.  Any security services provided to the Property by Landlord shall be
at Landlord’s sole discretion and Landlord shall not be liable to Tenant or
Tenant’s Agents for any failure to provide security services or any loss, injury
or damage suffered as a result of a failure to provide security services.  If at
any time during the Term, the Premises leased by Tenant hereunder shall be less
than 100% of the Premises leased by Tenant hereunder as of the Commencement
Date, so that a portion of the Buildings shall be available to Landlord to lease
to others, Landlord shall be obligated to provide security for the Common Area.

 

8.4                               Special Services.  If Tenant requests any
services from Landlord other than those for which Landlord is obligated under
this Lease, Tenant shall make its request in writing and Landlord may elect in
its sole discretion whether to provide the requested services.  If Landlord
provides any special services to Tenant, Landlord shall charge Tenant for such
services at the prevailing rate being charged for such services by other
property owners and property managers of comparable buildings in the area of the
Property, and Tenant shall pay the cost of such services as Additional Rent
within fifteen (15) business days after receipt of Landlord’s invoice.

 

9.              ACCEPTANCE

 

The Premises as furnished by Landlord consist of the improvements as they exist
as of the Commencement Date and Landlord shall have no obligation for
construction work or improvements on or to the Premises.  Prior to entering into
this Lease, Tenant has made a thorough and independent examination of the
Premises and all matters related to Tenant’s decision to enter into this Lease. 
Tenant is thoroughly familiar with all aspects of the Premises and is satisfied
that they are in an acceptable condition and meet Tenant’s needs.  Tenant does
not rely on, and Landlord does not make, any express or implied representations
or warranties as to any matters including, without limitation, (a) the physical
condition of the Premises, the Buildings, the Structural Components, Building
Systems, or the Common Area, (b) the existence, quality, adequacy or

 

19

--------------------------------------------------------------------------------


 

availability of utilities serving the Premises, (c) the use, habitability,
merchantability, fitness or suitability of the Premises for Tenant’s intended
use, (d) the likelihood of deriving business from Tenant’s location or the
economic feasibility of Tenant’s business, (e) Hazardous Materials in the
Premises, the Buildings, or on, in under or around the Property, (f) zoning,
entitlements or any laws, ordinances or regulations which may apply to Tenant’s
use of the Premises or business operations, or (g) any other matter relating to
the Premises.  Tenant has satisfied itself as to such suitability and other
pertinent matters by Tenant’s own inquiries and tests into all matters relevant
in determining whether to enter into this Lease.  Tenant accepts the Premises in
their existing “as-is” condition.  Tenant shall, by entering into and occupying
the Premises, be deemed to have accepted the Premises and to have acknowledged
that the same are in good order, condition and repair.

 

10.       ALTERATIONS

 

10.1                        Alterations by Tenant. Tenant shall make no
improvements, changes or alterations in or to the Premises (“Alterations”)
without Landlord’s prior approval.  Landlord shall not unreasonably withhold
approval to any Alteration that is not a Material Alteration.  “Material
Alteration” means an Alteration that (i) is not limited to the interior of the
Premises or affects the exterior (including the appearance) of the Buildings or
entry ways, (ii) is structural or affects the structural integrity of the
Buildings or the structural integrity of the Structural Components,
(iii) affects the usage or the proper functioning of the Building Systems (other
than with respect to the Permitted Lab Work), (iv) requires the consent of any
Leasehold Mortgagee or Prior Lessor (including the Landlord under the Ground
Lease) or (v) requires a change to the Buildings’ certificates of occupancy. 
Notwithstanding the foregoing, Landlord’s consent shall not be required in the
case of Alterations (“Permitted Alterations”) that are not Material Alterations
and that do not exceed a total cost of Two Hundred Fifty Thousand Dollars
($250,000) (or Five Hundred Thousand Dollars ($500,000) in the case of Permitted
Lab Work per project.

 

Any determination to be made pursuant to this Section 10.1 as to the cost or
price of an Alteration shall be made on a “job-by-job basis” and all work that
is part of the same Alteration or integrated or related, whether or not
performed in phases or stages, shall be treated as a single Alteration for the
purposes of such determination.

 

10.2                        Project Requirements.  The following provisions of
this Section 10.2 shall apply to all Alterations, whether or not requiring
Landlord’s approval (unless otherwise noted):

 

(a)  Tenant, in connection with any Alteration, shall comply with any rules and
regulations as may be from time to time established by Landlord and communicated
in writing to Tenant. Tenant shall not proceed with any Alteration (other than
Permitted Alterations) unless and until Landlord approves Tenant’s plans and
specifications therefor. Any review or approval by Landlord of plans and
specifications with respect to any Alteration is solely for Landlord’ benefit,
and without any

 

20

--------------------------------------------------------------------------------


 

representation or warranty to Tenant with respect to the adequacy, correctness
or efficiency thereof, its compliance with Legal Requirements or otherwise. 
Landlord shall, within ten (10) business days following receipt of Tenant’s
plans and specifications for the performance of any Alteration that is not a
Material Alteration (other than Permitted Alterations), advise Tenant of
Landlord’s approval or disapproval of such plans and specifications for such an
Alteration or any part thereof.  If Landlord shall fail to approve or disapprove
Tenant’s plans and specifications for such an Alteration or any part thereof
within such ten (10) business day period, Tenant shall have the right to give a
reminder notice to Landlord and if Landlord fails to approve or disapprove
Tenant’s plans and specifications or any part thereof within such two
(2) business days after receipt of such reminder notice, Landlord shall be
deemed to have approved such plans and specifications for such an Alteration or
the applicable part thereof.  If Landlord shall disapprove such plans and
specifications for such an Alteration (or any part thereof), Landlord shall set
forth in reasonable detail its reasons for such disapproval in writing. 
Landlord shall advise Tenant within five (5) business days following receipt of
Tenant’s revised plans and specifications, or portions thereof, of Landlord’s
approval or disapproval of the revised plans and specifications or any portion
thereof, and shall set forth in reasonable detail Landlord’s reasons for any
such further disapproval in writing and in reasonable detail.  If Landlord fails
to approve or disapprove the revised plans and specifications for such an
Alteration or any portion thereof within such five (5) business day period,
Tenant shall have the right to give a reminder notice to Landlord and if
Landlord fails to approve or disapprove Tenant’s plans and specifications for
such an Alteration or any part thereof within two (2) business days after
receipt of such reminder notice, Landlord shall be deemed to have approved the
revised plans and specifications or such portions thereof.  For the avoidance of
doubt, Landlord’s approval of plans and specifications for any Material
Alteration may be given or withheld in its sole discretion.

 

(b)  With respect to any Alterations expected to cost more than $100,000, Tenant
shall furnish to Landlord one of the following (as selected by Tenant): (i) a
cash deposit, (ii) a performance bond and a labor and materials payment bond
(issued by a corporate surety licensed to do business in California reasonably
satisfactory to Landlord) or (iii) an irrevocable, unconditional, negotiable
letter of credit, issued by a bank and in a form satisfactory to Landlord; each
to be equal to 125% of the cost of the Alteration, estimated as set forth
above.  Any such letter of credit shall be for one year and shall be renewed by
Tenant each and every year until the Alteration in question is completed and
shall be delivered to Landlord not less than 30 days prior to the expiration of
the then current letter of credit, failing which Landlord may present the then
current letter of credit for payment.  Upon (A) the completion of the Alteration
in accordance with the terms of this Article 10 and (B) the submission to
Landlord of (x) proof evidencing the payment in full for said Alteration, (y)
written unconditional lien waivers of mechanics’ liens and other liens on the
Property from all contractors performing said Alteration and (z) all other
submissions as may be, from time to time reasonably required by Landlord, the
security deposited with Landlord (or the balance of the proceeds thereof, if
Landlord has drawn on the same) shall be returned to Tenant.  Upon Tenant’s
failure properly to perform, complete and fully pay for any Alteration, as
determined by Landlord, Landlord may, upon notice to Tenant, draw on the
security deposited under this

 

21

--------------------------------------------------------------------------------


 

Section 10.2 to the extent Landlord deems necessary in connection with said
Alteration, the restoration and/or protection of the Premises or the Property
and the payment of any costs, damages or expenses resulting therefrom.

 

(c)  Before commencing the construction of any Alterations, Tenant shall procure
or cause to be procured the insurance coverage described below and provide
Landlord with certificates of such insurance in form reasonably satisfactory to
Landlord.  All such insurance shall comply with the following requirements of
this Section and of Section 14.2.

 

(i)                                     During the course of construction, to
the extent not covered by property insurance maintained by Tenant pursuant to
Section 14.2, comprehensive “all risk” builder’s risk insurance, including
vandalism and malicious mischief, excluding earthquake and flood, covering all
improvements in place on the Premises, all materials and equipment stored at the
site and furnished under contract, and all materials and equipment that are in
the process of fabrication at the premises of any third party or that have been
placed in transit to the Premises when such fabrication or transit is at the
risk of, or when title to or an insurable interest in such materials or
equipment has passed to, Tenant or its construction manager, contractors or
subcontractors (excluding any contractors’, subcontractors’ and construction
managers’ tools and equipment, and property owned by the employees of the
construction manager, any contractor or any subcontractor), such insurance to be
written on a completed value basis in an amount not less than the full estimated
replacement value of Alterations.

 

(ii)                                  Commercial general liability insurance
covering Tenant, Landlord and each construction manager, contractor and
subcontractor engaged in any work on the Premises, which insurance may be
effected by endorsement, if obtainable, on the policy required to be carried
pursuant to Section 14.2, including insurance for completed operations,
elevators, owner’s, construction manager’s and contractor’s protective
liability, products completed operations for one (1) year after the date of
acceptance of the work by Tenant, broad form blanket contractual liability,
broad form property damage and full form personal injury (including but not
limited to bodily injury), covering the performance of all work at or from the
Premises by Tenant, its construction manager, contractors and subcontractors,
and in a liability amount not less than the amount at the time carried by
prudent owners of comparable construction projects, but in any event not less
than Three Million Dollars ($3,000,000) combined single limit, which policy
shall include thereunder for the mutual benefit of Landlord and Tenant, bodily
injury liability and property damage liability, and automobile insurance on any
non-owned, hired or leased automotive equipment used in the construction of any
work.

 

(iii)                               Workers’ Compensation Insurance approved by
the State of California, in the amounts and coverages required under workers’
compensation, disability and similar employee benefit laws applicable to the
Premises, and Employer’s Liability Insurance with limits not less than One
Million Dollars ($1,000,000) or such higher amounts as may be required by law.

 

22

--------------------------------------------------------------------------------


 

(d)  All construction and other work in connection with any Alterations shall be
done at Tenant’s sole cost and expense and in a prudent and first class manner. 
Tenant shall construct the Alterations in accordance with all Legal
Requirements, and with plans and specifications that are in accordance with the
provisions of this Article 10 and all other provisions of this Lease.

 

(e)  Prior to the commencement of any construction, alteration, addition,
improvements, repair or landscaping in excess of Fifty Thousand Dollars
($50,000), Landlord shall have the right to post in a conspicuous location on
the Premises and to record in the public records a notice of Landlord’s
nonresponsibility.  Tenant covenants and agrees to give Landlord at least ten
(10) days prior written notice (or concurrent notice in the event of an
emergency repair required to protect human health or safety) of the commencement
of any such construction, alteration, addition, improvement, repair or
landscaping in order that Landlord shall have sufficient time to post such
notice.

 

(f)  Tenant shall take all necessary safety precautions during any construction.

 

(g)  Tenant shall prepare and maintain (i) on a current basis during
construction, annotated plans and specifications showing clearly all changes,
revisions and substitutions during construction, and (ii) upon completion of
construction, as-built drawings showing clearly all changes, revisions and
substitutions during construction, including, without limitation, field changes
and the final location of all mechanical equipment, utility lines, ducts,
outlets, structural members, walls, partitions and other significant features. 
These as-built drawings and annotated plans and specifications shall be kept at
the Premises and Tenant shall update them as often as necessary to keep them
current.  The as-built drawings and annotated plans and specifications shall be
made available for copying and inspection by Landlord at all reasonable times,
and are subject to Landlord’s approval as provided in subsection (a) above.

 

(h)  Upon completion of the construction of any Alterations in excess of Fifty
Thousand Dollars ($50,000) during the Term, Tenant shall file for recordation,
or cause to be filed for recordation, a notice of completion and shall deliver
to Landlord evidence satisfactory to Landlord of payment of all costs, expenses,
liabilities and Liens arising out of or in any way connected with such
construction (except for Liens that are contested in the manner provided
herein).

 

(i)  Tenant shall reimburse Landlord within five (5) days following demand for
any out-of-pocket expenses incurred by Landlord in the review of any Alterations
proposed to be made by Tenant, including fees charged by Landlord’s contractors
or consultants to review plans and specifications, and such reimbursement
obligation shall constitute Additional Rent hereunder.

 

(j)  Should any Liens be filed against any portion of the Property by reason of
the acts or omissions of, or because of a claim against, Tenant or anyone

 

23

--------------------------------------------------------------------------------


 

claiming under or through Tenant, Tenant shall cause the same to be canceled or
discharged of record by bond or otherwise within twenty (20) business days after
notice from Landlord.  If Tenant shall fail to cancel or discharge said lien or
liens within said twenty (20) business day period, Landlord may cancel or
discharge the same and, upon Landlord=s demand, Tenant shall reimburse Landlord
for all costs incurred in canceling or discharging such liens, together with
interest thereon at the Interest Rate from the date incurred by Landlord to the
date of payment by Tenant, such reimbursement to be made within twenty (20) days
after receipt by Tenant of a written statement from Landlord as to the amount of
such costs. Tenant shall indemnify and hold Landlord harmless from and against
all costs (including, without limitation, attorneys= fees and disbursements and
costs of suit), losses, liabilities or causes of action arising out of or
relating to any Alteration, including, without limitation, any mechanics= or
other liens asserted in connection with such Alteration.

 

(k)  Tenant shall deliver to Landlord, within sixty (60) days after the
completion of an Alteration costing in excess of $50,000, “as-built” drawings
thereof.  During the Term, Tenant shall keep records of Alterations costing in
excess of $50,000 including plans and specifications, copies of contracts,
invoices, evidence of payment and all other records customarily maintained in
the real estate business relating to Alterations and the cost thereof and shall,
within thirty (30) days after demand by Landlord, furnish to Landlord copies of
such records.

 

(l)  All Alterations to and fixtures installed by Tenant in the Premises (other
than Tenant’s Property) shall be fully paid for by Tenant in cash and not be
subject to conditional bills of sale, chattel mortgages, or other title
retention agreements.

 

10.3                        Restoration Obligations.  (a) Landlord shall have
the right to require Tenant to restore the Premises or any portion or component
thereof, including any Building System or any portion or component thereof,
affected by any Alteration to its condition prior to the commencement of such
Alteration, which restoration Tenant shall have the obligation to complete by no
later than the Expiration Date provided that:  (i) Landlord notifies Tenant that
Landlord shall require restoration of an Alteration within thirty (30) days
after receipt by Landlord of plans and specifications for such Alteration and in
no event later than Landlord’s approval pursuant to Section 10.1; and
(ii) solely with respect to any Permitted Alteration, Landlord reasonably
determines that the failure to effect the restoration would lessen the value,
utility or efficiency of the Premises as a multi-tenanted office and research
and development building at the end of the Term of this Lease.  For the
avoidance of doubt clause (ii) and Section 10.3(b) shall not apply to any
Alteration that is not a Permitted Alteration.  All work performed in connection
with Tenant’s restoration obligations shall constitute Alterations and shall be
subject to the provisions of this Article 10 and all other provisions of this
Lease which govern the performance of Alterations.

 

(b)  Within fifteen (15) days after receipt by Tenant of Landlord’s notification
that Landlord shall require Tenant to restore any Permitted Alteration, Tenant

 

24

--------------------------------------------------------------------------------


 

shall notify Landlord as to whether Tenant accepts or rejects Landlord’s
determination.  Any failure by Tenant to so notify Landlord shall be deemed to
be Tenant’s irreversable acceptance of the obligation to restore the applicable
Alteration. Landlord and Tenant shall endeavor to resolve any dispute as to
whether Tenant has an obligation to restore any Alteration within thirty (30)
days after Tenant shall notify Landlord that Tenant has rejected Landlord’s
determination.  If Landlord and Tenant shall be unable to resolve any such
dispute within such 30-day period, then at any time thereafter any party shall
have the right to submit the matter to arbitration in accordance with
Section 18.4; provided, however, that in no event shall Tenant be prohibited
from performing the Alteration in question pending the resolution of such
dispute if Tenant elects to proceed with the applicable Alteration in accordance
with the provisions of this Article 10.  The term “restore” or “restoration” as
used in this Article 10 shall mean that Tenant shall repair, alter, restore,
replace and rebuild the Premises, or portion or component thereof, including any
Building System or portion or component thereof, affected by the applicable
Alteration at least to the extent of the value and as nearly as reasonably
practicable to the condition, quality and class existing immediately prior to
the performance of the applicable Alteration (using materials, equipment and
construction techniques which are common at the time of the performance of the
restoration); provided, however, that if in Landlord’s reasonable judgment
because of any circumstances relating to construction methods or materials which
did not exist at the time of performance of the applicable Alteration or which
no longer exist or are no longer legal or insurable or because of other
Alterations made by Tenant or other changed circumstances restoration would not
be reasonably practical with respect to the required restoration of the
applicable Alteration, then Landlord shall have the right to require that the
restoration be performed in such a manner specified by Landlord that does not
conform to the conditions, quality or class of improvement existing immediately
before the applicable Alteration. Any dispute regarding the performance of any
required restoration of any Alteration which the parties shall be unable to
resolve within fifteen (15) business days after one party shall have notified
the other party that a bona fide dispute exists shall be resolved by arbitration
in accordance with Section 18.4.

 

(c)                                  (i)                                    
Tenant shall be required to deposit security with Landlord to secure Tenant’s
obligation to restore any Alteration in an amount sufficient to secure the
restoration of the Alteration in a manner consistent with Section 10.2(b).

 

(ii)                                  To the extent that Landlord shall be
holding any such security, Landlord shall have the right from time-to-time to
require Tenant to deposit additional security as it pertains to any and all
Alterations made by Tenant which Tenant shall be obligated to restore under this
Article 10, if Landlord shall reasonably establish that the security then held
by Landlord with respect to any and all such Alterations will be inadequate for
their intended purposes.  Any dispute regarding the sufficiency of any security
deposited with Landlord which the parties shall be unable to resolve within
fifteen (15) days after one party shall have notified the other party that such
a bona fide dispute exists and shall be resolved by arbitration in accordance
with Section 18.4.

 

25

--------------------------------------------------------------------------------


 

(iii)                               To the extent that Landlord shall be holding
any such security, Landlord shall be permitted to use such security to complete
Tenant’s obligation to restore the Alteration with respect to which such
security has been deposited by Tenant if Tenant shall default in Tenant’s
obligation to restore the applicable Alteration.  If at any time Landlord shall
notify Tenant that Landlord or its consultants shall have concluded that there
is a substantial likelihood that any Alteration that Tenant is obligated to
restore or any Turnover Alteration will not be completed by the date by which it
shall be required to be completed hereunder, then for the period of thirty (30)
days following such notification by Landlord to Tenant, Landlord and Tenant and
their respective architects and/or engineers shall endeavor to resolve the
matter.  If the parties shall be unable to resolve the matter, then at any time
after the expiration of such thirty (30) day period, either party may submit the
matter to arbitration under Section 18.4 hereof, with the sole question to be
determined by such arbitration being whether or not there is a substantial
likelihood that any such Alteration will not be completed by the date by which
it shall be required to be completed hereunder. If the arbitration is determined
in favor of Landlord, then Landlord shall have the right (but shall not be
obligated) to use any security then on deposit with Landlord to complete the
same. In the event that Landlord shall complete such Alteration for a cost that
is less than the then available balance of any security deposited to secure
Tenant’s obligation to perform the Alteration in question, then any excess
unused portion of such security being held by Landlord after the restoration of
the applicable Alteration with respect to which it was deposited with Landlord
shall belong to and promptly be refunded by Landlord to Tenant.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Article 10 or elsewhere in this Lease, Tenant shall be
obligated to surrender the Premises and the Buildings on the Expiration Date, in
the condition and quality that the Premises and the Buildings (including,
without limitation, the Building Systems) would have been in at the time of such
surrender had Tenant complied with the terms of this Lease (any such Alteration
required to be performed by Tenant to satisfy the foregoing requirement being
herein referred to as a “Turnover Alteration”).  During the period of one
hundred and twenty days (120) days prior to the Expiration Date, Landlord shall
notify Tenant, and Landlord and Tenant shall endeavor to agree upon any Turnover
Alteration remaining to be performed by Tenant.  If the parties shall be unable
to resolve any dispute regarding whether Tenant has an obligation to perform any
Turnover Alteration or regarding the manner in which the same shall be required
to be performed within such one hundred and twenty (120) day period, then either
party may submit the matter to arbitration in accordance with Section 18.4.  All
Turnover Alterations shall be performed in accordance with the provisions of
this Article 10 and other portions of this Lease applicable to Alterations.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Article 10 or elsewhere in this Lease, Tenant shall not
perform any Alteration which Tenant shall be obligated to restore under this
Article 10 unless the restoration of such Alteration can be completed as and
when required under Article 10.

 

26

--------------------------------------------------------------------------------


 

(f)                                    Without limiting the generality of any
other provision of this Lease, in the event that Tenant shall fail to restore
any Alteration that it is obligated hereunder to restore or shall fail to
perform any Turnover Alteration, and the failure to perform same shall interfere
with the use and occupancy of the Premises or any portion thereof, then Tenant
shall be liable to Landlord for failure to make such Turnover Alterations.

 

10.4                        Ownership of Improvements.  Except as provided in
Section 10.5, all Alterations, and any other appurtenances, fixtures,
improvements, equipment, additions and property permanently attached to or
installed in the Premises at the commencement of or during the Term, shall at
the end of the Term become Landlord’s property without compensation to Tenant,
or be removed in accordance with this Section.  Landlord shall notify Tenant in
writing at the time of Landlord’s approval of the Alterations, as applicable,
whether or not the proposed Alterations will be required to be removed by Tenant
at the end of the Term.  Tenant shall have no obligation to remove any
Alterations that Landlord has not designated in writing for removal.  Tenant
shall repair or pay the cost of repairing any damage to the Premises or to the
Buildings caused by the removal of Alterations.  If Tenant fails to perform its
repair obligations, without limiting any other right or remedy, Landlord may on
five (5) business days prior written notice to Tenant perform such obligations
at Tenant’s expense and Tenant shall promptly reimburse Landlord upon demand for
all out-of-pocket costs and expenses incurred by Landlord in connection with
such repair.  In addition, any such reimbursement shall include a fifteen
percent (15%) administrative fee to cover Landlord’s overhead in undertaking
such repair.  The reimbursement and administrative fee shall be Additional Rent.
Tenant’s obligations under this Section shall survive the termination of this
Lease.

 

10.5                        Tenant’s Personal Property.  All furniture, trade
fixtures, furnishings, equipment and articles of movable personal property
installed in the Premises by or for the account of Tenant (except for ceiling
and related fixtures, HVAC equipment and floor coverings), and which can be
removed without structural or other material damage to the Buildings
(collectively, “Tenant’s Property”) shall be and remain the property of Tenant
and may be removed by it at any time during the Term and Tenant may grant a Lien
on such personal property.  Tenant shall remove from the Premises all Tenant’s
Property on or before the Termination Date, except such items as the parties
have agreed pursuant to the provisions of this Lease or by separate agreement
are to remain and to become the property of Landlord.  Tenant shall repair or
pay the cost of repairing any damage to the Premises or to the Buildings
resulting from such removal, and the provisions of Section 10.4 above shall
apply in the event Tenant fails to do so.  Any items of Tenant’s Property which
remain in the Premises after the Termination Date may, on five (5) business days
prior written notice to Tenant, at the option of Landlord, be deemed abandoned
and in such case may either be retained by Landlord as its property or be
disposed of, without accountability, at Tenant’s expense in such manner as
Landlord may see fit.

 

27

--------------------------------------------------------------------------------


 

11.       LIENS

 

Tenant shall promptly pay, in cash, the cost of all Alterations, repairs,
restorations or replacements made by or on behalf of Tenant.  Tenant shall keep
the Premises free from any Liens arising out of any work performed, material
furnished or obligations incurred by or for Tenant.  Tenant hereby indemnifies
Landlord against liability for any and all Liens arising out of work performed,
material furnish or obligations incurred by or for Tenant.  If Tenant shall not,
within ten (10) days following notice of the imposition of any such Lien, cause
the Lien to be released of record by payment or posting of a proper bond,
Landlord shall have, in addition to all other remedies provided in this Lease
and by law, the right but not the obligation to cause any such Lien to be
released by such means as it shall deem proper, including payment of the claim
giving rise to such Lien.  All such sums paid by Landlord and all expenses
incurred by it in connection therewith (including, without limitation,
reasonable counsel fees) shall be payable to Landlord by Tenant within five
(5) days of Landlord’s demand with interest from the date incurred at the
Interest Rate.  Landlord shall have the right at all times to post and keep
posted on the Premises any notices permitted or required by law or that Landlord
shall deem proper for the protection of Landlord, the Premises, and the
Buildings from Liens.

 

Landlord shall at its own cost and expense, take such action as may be necessary
(by bonding or other appropriate action) to duly discharge and satisfy in full
promptly any Lessor Lien, provided, however, Landlord need not discharge or
satisfy any Lessor Lien being contested by Landlord in good faith and by
appropriate proceedings so long as such proceedings do not involve any material
danger of sale, forfeiture or loss of any part of Tenant’s leasehold interest in
the Property.  In addition, Landlord shall use commercially reasonable efforts
to cause persons claiming by, through or under Landlord (excluding Tenant) to
promptly discharge and satisfy in full any Lien against Tenant’s leasehold
interest in the Property.  “Lessor Liens” means Liens against the Property or
the Ground Lease that result from (i) claims against the Landlord or (ii) Real
Estate Taxes payable by Landlord which are not required to be paid by Tenant. 
For the avoidance of doubt, the foregoing shall not apply to any Leasehold
Mortgage or Lien related thereto, any Prior Lease, any Lien in effect as of the
Commencement Date or any other Lien permitted by the terms of this Lease.

 

12.       COMPLIANCE WITH LAWS AND INSURANCE REQUIREMENTS

 

12.1                        Legal Requirements.  Tenant, at Tenant’s cost and
expense, shall comply with all Legal Requirements relating to its use or
occupancy of the Premises or any Alterations and Landlord shall comply with all
Legal Requirements applicable with respect to Landlord’s obligations under this
Lease.  Without limiting the foregoing, Tenant shall be solely responsible for
compliance with and shall make or cause to be made all such improvements and
alterations to the Premises (including, without limitation, removing barriers
and providing alternative services) as shall be required to comply with all
applicable building codes, laws and ordinances relating to public
accommodations, including the Americans with Disabilities Act of 1990, 42 U.S.C.
§§ 12111 et seq. (the “ADA”), and the ADA Accessibility Guidelines promulgated
by the

 

28

--------------------------------------------------------------------------------


 

Architectural and Transportation Barriers Compliance Board, the public
accommodations title of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000a et.
seq., the Architectural Barriers Act of 1968, 42 U.S.C. §§ 4151 et. seq., as
amended, Title V of the Rehabilitation Act of 1973, 29 U.S.C. §§ 790 et. seq.,
the Minimum Guidelines and Requirements for Accessible Design, 36 C.F.R.
Part 1190, the Uniform Federal Accessibility Standards, and applicable State
law, as the same may be amended from time to time, or any similar or successor
laws, ordinances and regulations, now or hereafter adopted.  Tenant’s liability
shall be primary and Tenant shall indemnify Landlord in accordance with
Section 14.1 in the event of any failure or alleged failure of Tenant to comply
with Legal Requirements.  Any work or installations made or performed by or on
behalf of Tenant or any person or entity claiming through or under Tenant
pursuant to the provisions of this Section shall be made in conformity with and
subject to the provisions of Article  9.

 

12.2                        Insurance Requirements.  (a)  Tenant shall not do
anything, or permit anything to be done, in or about the Premises that would: 
(i) invalidate or be in conflict with the provisions of or cause any increase in
the applicable rates for any fire or other insurance policies covering the
Buildings or any property located therein (unless Tenant pays for such increased
costs), or (ii) result in a refusal by fire insurance companies of good standing
to insure the Buildings or any such property in amounts reasonably satisfactory
to Landlord (which amounts shall be comparable to the amounts required by
comparable landlords of comparable buildings, (iii) subject Landlord to any
liability or responsibility for injury to any person or property by reason of
any business operation being conducted in the Premises or by Tenant or any one
claiming under Tenant elsewhere on the Property, or (iv) result in the
cancellation of or assertion of any defense by the insurer to any claim under
any policy of insurance maintained by or for the benefit of Landlord.  Tenant,
at Tenant’s expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body that shall hereafter perform the
function of such Association.

 

(b)  If, by reason of any act or omission on the part of Tenant which is
inconsistent with the use permitted hereunder, whether or not Landlord has
consented to the same, the rate of “all risk” or other type of insurance
maintained by Landlord on the Property or the Buildings or other property of
Landlord shall be higher than it otherwise would be, but for such act or
omission, Tenant shall reimburse Landlord for that part of the premiums for such
insurance paid by Landlord because of such act or omission on the part of
Tenant, which sum shall be Additional Rent and payable within five (5) days of
demand.  If, due to the occupancy or abandonment of, or Tenant’s failure to
occupy, the Premises as herein provided, any such insurance shall be canceled by
the insurance carrier, then, in any of such events, Tenant hereby indemnifies
Landlord against liability which would have been covered by such insurance. 
Landlord shall give Tenant notice of any such cancellation promptly after
Landlord shall have received written notice thereof.  Tenant shall also pay any
increase in premiums on any rent insurance carried by Landlord for its
protection against rent loss through fire or casualty if such increase shall
result from any of the foregoing events.

 

29

--------------------------------------------------------------------------------


 

13.       HAZARDOUS MATERIALS

 

13.1                        Definitions.  As used in this Lease, the following
terms shall have the following meanings:

 

(a)  “Environmental Activity” means any use, storage, holding, release,
emission, discharge, manufacturing, generation, processing, abatement, removal,
disposition, handling, transportation, discharge or release of any Hazardous
Materials from, into, on or under the Buildings, the Common Area or the
Property.

 

(b)  “Environmental Laws” mean all Legal Requirements, now or hereafter in
effect, relating to environmental conditions, industrial hygiene or Hazardous
Materials on, under or about the Property, including without limitation the
comprehensive environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1801, et seq., the Solid Waste Disposal Act, 42 U.S.C.
Section 6901, et seq., the Clean Water Act, 33 U.S.C. Section 1251, et seq., the
Clean Air Act, 42 U.S.C. Section 7401, et seq., the Toxic Substances Control
Act, 15 U.S.C. Section 2601 through 2629, the Safe Drinking Water Act, 42 U.S.C.
Sections 300f through 300j, and any similar state and local laws and ordinances
and the regulations now or hereafter adopted and published and/or promulgated
pursuant thereto.

 

(c)  “Hazardous Material” means any chemical, substance, medical or other waste
or combination thereof which is or may be hazardous to the environment or human
or animal health or safety due to its radioactivity, ignitability, corrosivity,
reactivity, explosivity, toxicity, carcinogenicity, mutagenicity, phytotoxicity
or other harmful or potentially harmful properties or effects.  Hazardous
Materials shall include, without limitation, petroleum hydrocarbons, including
crude oil or any fraction thereof, asbestos, radon, polychlorinated biphenyls
(PCBs), methane and all substances which now or in the future may be defined as
“hazardous substances,” “hazardous wastes,” “extremely hazardous wastes,”
“hazardous materials,” “toxic substances,” “infectious wastes,” “biohazardous
wastes,” “medical wastes,” “radioactive wastes” or which are otherwise listed,
defined or regulated in any manner pursuant to any Environmental Laws.

 

(d)  “Tenant’s Hazardous Materials” means any Hazardous Materials resulting from
the Environmental Activity by Tenant or any of Tenant’s Agents.

 

13.2                        Environmental Release.  Tenant represents to
Landlord that Tenant is aware that detectable amounts of Hazardous Materials
have come to be located on, beneath and/or in the vicinity of the Premises. 
Tenant has made such investigations and inquiries as it deems appropriate to
ascertain the effects, if any, of such substances and contaminants on its
operations and persons using the Buildings and the Common Area.  Landlord makes
no representation or warranty with regard to the environmental condition of the
Buildings, the Common Area or the Property.  Tenant hereby releases

 

30

--------------------------------------------------------------------------------


 

Landlord and Landlord’s officers, directors, trustees, agents and employees from
any and all claims, demands, debts, liabilities, and causes of action of
whatever kind or nature, whether known or unknown or suspected or unsuspected
which Tenant or any of Tenant’s Agents may have, claim to have, or which may
hereafter accrue against the released parties or any of them, arising out of or
relating to or in any way connected with Hazardous Materials presently in, on or
under, or now or hereafter emanating from or migrating onto the Buildings or the
Property (except to the extent such emanation or migration is caused by Landlord
or Landlord’s Agents).  In connection with such release, Tenant hereby waives
any and all rights conferred upon it by the provisions of Section 1542 of the
California Civil Code, which reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

13.3                        Use of Hazardous Materials.  Tenant shall not cause
or permit any Hazardous Materials to be used, stored, discharged, released or
disposed of in the Premises or cause any Hazardous Materials to be used, stored,
discharged, released or disposed of in, from, under or about, the Property, or
any other land or improvements in the vicinity of the Property, excepting only
the types and minor quantities of Hazardous Materials which are normally used in
connection with Tenant’s permitted use, operation and maintenance of the
Premises and then only in strict accordance with all Legal Requirements,
including all Environmental Laws (“Permitted Substances”).  Tenant shall, at its
own expense, procure, maintain in effect and comply with all conditions of any
and all permits, licenses, and other governmental and regulatory approvals
required for Tenant’s use of Hazardous Materials at the Premises, including,
without limitation, discharge of appropriately treated materials or wastes into
or through any sanitary sewer serving the Buildings.  Tenant shall in all
respects handle, treat, deal with and manage any and all Tenant’s Hazardous
Materials in total conformity with all Environmental Laws and prudent industry
practices regarding management of such Hazardous Materials.  Without limiting
the foregoing, if any Tenant’s Hazardous Materials result in contamination of
the Buildings, or any soil or groundwater in, under or about the Property in
each case to the extent the presence of same amounts to a violation of any Legal
Requirement or poses a threat to human health or safety, Tenant, at its expense,
shall promptly take all actions necessary to return the Buildings and/or the
Property, to the condition existing prior to the appearance of the Tenant’s
Hazardous Material, subject to Landlord’s right to approve Tenant’s proposed
remediation method.  On or prior to the Termination Date, Tenant shall cause all
Tenant’s Hazardous Materials in, on, under or about the Buildings to be removed
in accordance with and in compliance with all Legal Requirements.  Tenant shall
promptly notify Landlord and obtain Landlord’s written approval before taking
any remedial action in response to the presence of any Tenant’s Hazardous
Materials or entering into any settlement agreement, consent decree or other
compromise with respect to any claims relating to Tenant’s Hazardous Materials.

 

31

--------------------------------------------------------------------------------


 

13.4                        Indemnity.  Tenant shall indemnify, defend (by
counsel reasonably acceptable to Landlord), protect and hold Landlord and
Landlord’s trustees, directors, officers, agents, shareholders, direct or
indirect beneficial owners and employees, any Leasehold Mortgagees, any Prior
Lessors, and their respective successors and assigns (collectively, “Landlord’s
Agents”), free and harmless from and against any and all claims, liabilities,
penalties, forfeitures, losses or expenses (including reasonable attorneys’ and
consultants’ fees and oversight and response costs) to the extent arising from
(a) Environmental Activity by Tenant or Tenant’s Agents; or (b) failure of
Tenant or Tenant’s Agents to comply with any Environmental Law with respect to
Tenant’s Environmental Activity; or (c) Tenant’s failure to remove Tenant’s
Hazardous Materials as required in Section 13.3.

 

13.5                        No Lien.  Tenant shall not suffer any Lien to be
recorded against the Buildings or the Property as a consequence of any Tenant’s
Hazardous Materials, including any so called state, federal or local “super
fund” Lien related to the remediation of any Tenant’s Hazardous Materials in or
about the Buildings or the Property.

 

13.6                        Investigation.  In the event Hazardous Materials are
discovered in or about the Buildings or the Property, and Landlord reasonably
believes that such Hazardous Materials are Tenant’s Hazardous Materials, then
Landlord shall have the right to appoint a consultant to conduct an
investigation to determine the nature and extent of such Hazardous Materials,
whether such Hazardous Materials are Tenant’s Hazardous Materials, and the
corrective measures, if any, required to remove such Hazardous Materials.  If
such Hazardous Materials are determined to be Tenant’s Hazardous Materials,
Tenant, at its expense, shall comply with all investigation, remediation or
other actions required by any applicable governmental authority and reasonably
approved by Landlord and shall promptly reimburse Landlord for all costs
incurred by Landlord in connection with such investigation, along with a fifteen
percent (15%) administrative fee to cover Landlord’s costs and overhead in
undertaking or supervising such work.  The reimbursement and administrative fee
shall be Additional Rent.

 

13.7                        Notices.  Tenant shall notify Landlord of any
inquiry, test, claim, investigation or enforcement proceeding by or against
Tenant or the Premises or the Property known to Tenant within five (5) business
days of obtaining knowledge thereof concerning any Hazardous Materials.  Tenant
shall immediately notify Landlord of any release or discharge of Hazardous
Materials on, in under or about the Property.  Tenant acknowledges that
Landlord, as the owner of the Property, shall have the sole right at its
election and at Tenant’s expense, to negotiate, defend, approve and appeal any
action taken or order issued with regard to Tenant’s Hazardous Materials by any
applicable governmental authority.

 

13.8                        Surrender.  Tenant shall surrender the Premises to
Landlord, upon the expiration or earlier termination of the Lease, free of
Tenant’s Hazardous Materials except for Permitted Substances and other Hazardous
Materials the presence of which would not and could not reasonably be expected
to result in a violation of any Legal

 

32

--------------------------------------------------------------------------------


 

Requirements or pose a threat to human health or safety.  If Tenant fails to so
surrender the Premises, Tenant shall indemnify and hold Landlord harmless from
all losses, costs, claims, damages and liabilities resulting from Tenant’s
failure to surrender the Premises as required by this Section 13.8, including,
without limitation, (a) any claims or damages arising in connection with the
condition of the Premises, and (b) damages occasioned by Landlord’s inability to
relet the Premises or a reduction in the fair market and/or rental value of the
Buildings or any portion thereof, by reason of the existence of any Tenant’s
Hazardous Materials.

 

13.9                        Survival.  The provisions of this Article 13 shall
survive the expiration or earlier termination of this Lease.

 

14.       INDEMNITY; INSURANCE

 

14.1                        Indemnity.  Tenant shall indemnify, protect, defend
and save and hold Landlord, Landlord’s Agents (the “Indemnified Parties”)
harmless from and against any and all losses, costs, liabilities, claims,
judgments, liens, damages (including consequential damages) and expenses,
including, without limitation, reasonable attorneys’ fees and costs, and
reasonable investigation costs, incurred in connection with or arising from: 
(a) any default by Tenant in the observance or performance of any of the terms,
covenants or conditions of this Lease on Tenant’s part to be observed or
performed, including Tenants obligations under Article 6 with respect to the
Ground Lease, (b) the use or occupancy or manner of use or occupancy of the
Premises, the Buildings and the Property by Tenant and Tenant’s Agents or any
person claiming under Tenant, (c) the condition of the Premises, and any
occurrence on the Premises, the Buildings or the Property from any cause
whatsoever, except to the extent caused by the gross negligence or willful
misconduct of the Indemnified Parties, and (d) any acts or omissions or
negligence of Tenant or of Tenant’s Agents, in, on or about the Premises, the
Buildings or the Common Area.  In case any action or proceeding be brought, made
or initiated against the Indemnified Parties relating to any matter covered by
Tenant’s indemnification obligations under this Section or under Section 13.4,
Tenant, upon notice from the Landlord, shall at its sole cost and expense,
resist or defend such claim, action or proceeding by counsel approved by the
Indemnified Parties.  Notwithstanding the foregoing, each of the Indemnified
Parties may retain its own counsel to defend or assist in defending any claim,
action or proceeding, and Tenant shall pay the reasonable fees and disbursements
of such counsel.  Tenant’s obligations under this Section shall survive the
expiration or earlier termination of this Lease.  Each of the Indemnified
Parties is an intended third-party beneficiary of this Section 14.1 and shall be
entitled to enforce the provisions hereof.

 

14.2                        Insurance.  Tenant shall procure at its sole cost
and expense and keep in effect during the Term:

 

(a)  commercial general liability insurance covering Tenant’s operations in the
Premises and the use and occupancy of the Premises.  Such insurance shall
include broad form contractual liability insurance coverage insuring Tenant’s

 

33

--------------------------------------------------------------------------------


 

obligations under this Lease. Such coverage shall be written on an “occurrence”
form and shall have a minimum combined single limit of liability of not less
than Ten Million Dollars ($10,000,000).  Tenant’s policy shall be written to
apply to all bodily injury, property damage, personal injury and other covered
loss (however occasioned) occurring during the policy term, with at least the
following endorsements to the extent such endorsements are generally available: 
(i) deleting any employee exclusion on personal injury coverage, (ii) including
employees as additional insureds, (iii) providing broad form property damage
coverage and products completed operations coverage (where applicable), (iv) 
deleting any liquor liability exclusions, and (v) providing for coverage of
owned and non-owned automobile liability, if applicable.  Such insurance shall
name Landlord and any Leasehold Mortgagee and Prior Lessor designated by
Landlord as an additional insured, shall specifically include the liability
assumed hereunder by Tenant, shall provide that it is primary insurance, shall
provide for severability of interests, shall further provide that an act or
omission of one of the named insureds which would void or otherwise reduce
coverage shall not reduce or void the coverage as to any insured, shall afford
coverage for claims based on acts, omissions, injury or damage which occurred or
arose (or the onset of which occurred or arose) in whole or in part during the
policy period, and shall provide that Landlord will receive thirty (30) days’
written notice from the insurer prior to any cancellation;

 

(b)  commercial property insurance, including sprinkler leakages, vandalism and
malicious mischief and plate glass damage covering all the items specified as
Tenant’s Property and all other property of every description including
stock-in-trade, furniture, fittings, installations, alterations, additions,
partitions and fixtures or anything in the nature of a leasehold improvement
made or installed by or on behalf of the Tenant in an amount of not less than
one hundred percent (100%) of the full replacement cost thereof as shall from
time to time be determined by Tenant in form satisfactory to Landlord;

 

(c)  Worker’s Compensation Insurance in the amounts and coverages required under
worker’s compensation, disability and similar employee benefit laws applicable
to Tenant and/or the Premises from time to time, and Employer’s Liability
Insurance, with limits of not less than one million dollars ($1,000,000) such
higher amounts as may be required by law; and

 

(d)  any other form or forms of insurance as Landlord may reasonably require
from time to time (other than insurance that Landlord is required to maintain)
in amounts and for insurable risks (on commercially reasonable terms) against
which a prudent tenant would protect itself to the extent landlords of
comparable buildings in the vicinity of the Buildings require their tenants to
carry such other form(s) of insurance.

 

14.3                        Policies.  All policies of insurance provided for
herein shall be issued by insurance companies with general policyholders’ rating
of not less than A, as rated in the most current available “Best’s Insurance
Reports,” and not prohibited from doing business in the State of California, and
shall, with the exception of Workers

 

34

--------------------------------------------------------------------------------


 

Compensation Insurance, include as additional insureds Landlord, and such
Leasehold Mortgagees and Prior Lessors as Landlord specifies from time to time. 
Such policies shall be for the mutual and joint benefit and protection of
Landlord, Tenant and others specified by Landlord.  Certificates of insurance
shall be delivered to Landlord prior to the delivery of possession of the
Premises to Tenant and thereafter within thirty (30) days prior to the
expiration of the term of each such policy.  All commercial general liability
and property damage policies shall contain a provision that Landlord and any
other additional insured, although named as additional insureds, shall
nevertheless be entitled to recover under said policies for a covered loss
occasioned by it, its servants, agents and employees, by reason of Tenant’s
negligence.  As often as any policy shall expire or terminate, renewal or
additional policies shall be procured and maintained by Tenant in like manner
and to like extent.  All such policies of insurance shall provide that the
company writing said policy will give to Landlord thirty (30) days notice in
writing in advance of any cancellation.  All commercial general liability,
property damage and other casualty policies shall be written on an occurrence
basis.  Landlord’s coverage shall not be contributory.  No policy shall have a
deductible in excess of $200,000 for any one occurrence.

 

14.4                        Landlord’s Rights.  Should Tenant fail to take out
and keep in force each insurance policy required under this Article 14, or
should such insurance not be approved by Landlord and should the Tenant not
rectify the situation within two (2) business days after written notice from
Landlord to Tenant, Landlord shall have the right, without assuming any
obligation in connection therewith, to purchase such insurance at the sole cost
of Tenant, and all costs incurred by Landlord shall be payable within five
(5) days of demand to Landlord by Tenant as Additional Rent and without
prejudice to any other rights and remedies of Landlord under this Lease.  In
addition, at any time, Landlord may elect to insure all or any part of the
Premises under its own policy or policies of insurance, and the cost of any such
policies shall be an Operating Expense hereunder.

 

14.5                        Waiver of Subrogation.  Notwithstanding anything to
the contrary in this Lease, the parties hereto release each other and their
respective agents, employees, successor, assignees and subtenants from all
liability for injury to any person or damage to any property that is caused by
or results from a risk (i) which is actually insured against, to the extent of
receipt of payment under such policy (unless the failure to receive payment
under any such policy results from a failure of the insured party to comply with
or observe the terms and conditions of the insurance policy covering such
liability, in which event, such release shall not be so limited), (ii) which is
required to be insured against under this Lease, or (iii) which would normally
be covered by the standard form of “all risk-extended coverage” casualty
insurance, without regard to the negligence or willful misconduct of the entity
so released.  Landlord and Tenant shall each obtain from their respective
insurers under all policies of fire, theft, and other property insurance
maintained by either of them at any time during the Term insuring or covering
the Project or any portion thereof of its contents therein, a waiver of all
rights of subrogation which the insurer of one party might otherwise, if at all,
have against the other party, and Landlord and Tenant shall each indemnify the
other against any loss or

 

35

--------------------------------------------------------------------------------


 

expense, including reasonable attorneys’ fees, resulting from the failure to
obtain such waiver.

 

14.6                        No Liability.  No approval by Landlord of any Tenant
insurer, or the terms or conditions of any policy, or any coverage or amount of
insurance, or any deductible amount shall be construed as a representation by
Landlord of the solvency of the insurer or the sufficiency of any policy or any
coverage or amount of insurance or deductible and Tenant assumes full risk and
responsibility for any inadequacy of insurance coverage or any failure of
insurers.

 

15.       ASSIGNMENT AND SUBLETTING

 

15.1                        Consent Required.  Except as otherwise explicitly
provided herein, Tenant shall not directly or indirectly, voluntarily or by
operation of law, sell, assign, encumber, pledge or otherwise transfer or
hypothecate all or any part of its interest in or rights with respect to the
Premises or its leasehold estate (collectively, “Assignment”), or permit all or
any portion of the Premises to be occupied by anyone other than itself or sublet
all or any portion of the Premises (collectively, “Sublease”) without Landlord’s
prior written consent, which Landlord may withhold in its sole and absolute
discretion.

 

15.2                        Notice.  If Tenant desires to enter into a Sublease
of the Premises or Assignment of this Lease, it shall give written notice (the
“Transfer Notice”) to Landlord of its intention to do so, which notice shall
contain (a) the name and address of the proposed assignee, subtenant or occupant
(the “Transferee”), (b) the nature of the proposed Transferee’s business to be
carried on in the Premises, (c) the terms and provisions of the proposed
Assignment or Sublease, and (d) such financial information as Landlord may
reasonably request concerning the proposed Transferee.

 

15.3                        Terms of Approval.  Landlord shall respond to
Tenant’s request for approval within fifteen (15) business days after receipt of
the Transfer Notice, and if Landlord fails to respond within such fifteen (15)
day period, Landlord shall be deemed to have disapproved such proposed
Assignment or Sublease.  If Landlord approves the proposed Assignment or
Sublease, or if an Assignment or Sublease is permitted by operation of law,
Tenant may, not later than thirty (30) days thereafter, enter into the
Assignment or Sublease with the proposed Transferee upon the terms and
conditions set forth in the Transfer Notice, and one hundred percent (100%) of
the Excess Rent received by Tenant shall be paid to Landlord as and when
received by Tenant.  “Excess Rent” means the gross revenue received from the
Transferee during the Sublease term or with respect to the Assignment, less
(a) the gross revenue paid to Landlord by Tenant during the period of the
Sublease term or during the Assignment; (b) any reasonably documented tenant
improvement allowance or other economic concession (planning allowance, moving
expenses, etc.), paid by Tenant to the Transferee or to a third party in
connection with the transfer; (d) customary and reasonable external brokers’
commissions to the extent paid and documented; (e) reasonable attorneys’ fees;
and (f) reasonable costs of advertising the space for Sublease or Assignment
(collectively,

 

36

--------------------------------------------------------------------------------


 

“Transfer Costs”).  Tenant shall not have to pay to Landlord any Excess Rent
until Tenant has recovered its Transfer Costs.

 

15.4                        Certain Conditions Applicable to All Sublettings and
Assignments.  Any assignment or subletting will also be subject to the following
conditions:

 

(a)  At least thirty (30) days prior to the date on which such subletting or
assignment shall become effective, Tenant shall furnish to Landlord all of the
documents and information required under this Section 15.4 together with the
Transfer Notice.

 

(b)  At both the time of Tenant’s furnishing to Landlord the information and
documents required under this Section 15.4 and the time at which the subletting
or assignment becomes effective, an Event of Default shall not have occurred.

 

(c)  If required, the consent of any Leasehold Mortgagee under such Leasehold
Mortgage shall have been obtained and Tenant shall have paid to Landlord, or at
Landlord’s election reimbursed Landlord for, any charges or payments which are
the responsibility of Landlord under the Leasehold Mortgage or Prior Lease in
connection with such subletting or assignment.

 

(d)  Tenant shall furnish to Landlord a copy of the final executed copy of the
Sublease or Assignment documents used in connection with the Sublease or
Assignment at, and of each instrument delivered in connection therewith within
five (5) business days after the execution and delivery thereof.

 

(e)  Such Sublease or Assignment shall be for the actual use and physical
occupancy of the Premises, in the case of an Assignment, and the portion of the
Premises sublet, in the case of a Sublease, by the assignee or subtenant, as
applicable.

 

(f)  No assignee or subtenant shall be a person having, directly or indirectly,
sovereign or diplomatic immunity or having immunity from (or otherwise not being
subject to) the service of process in and the jurisdiction of the courts of
California.

 

(g)  Following the proposed Assignment or Sublease, the assignee or subtenant
shall use the Premises only for the specific use permitted under Article 7.

 

(h)  The instrument of Sublease or Assignment shall not purport to grant to the
subtenant or assignee thereunder any rights greater than or inconsistent with
those granted to Tenant under this Lease, including for this purpose any term in
the instrument of assignment or sublease for which there is no corresponding
term in this Lease resulting in such greater rights or inconsistency.

 

(i)  In the case of any subletting, the term thereof (including any extension
options) shall in all respects be consistent with Article 10 and shall not
prevent

 

37

--------------------------------------------------------------------------------


 

Tenant from delivering vacant possession, free and clear of any subtenancies, of
the Premises or the applicable portion thereof, on the Expiration Date.

 

15.5                        Short Term Subletting.  Notwithstanding the
provisions of Section 15.1 to the contrary, with Landlord’s prior consent which
consent shall not be unreasonably withheld or delayed, Tenant can enter into a
Sublease of one floor or less of Rentable Area with one (i) or more sublessees
(but all of such subleases shall cover, individually or collectively, not more
than 80,000 square feet of Rentable Area in the aggregate at any given time) for
a term of less than the lesser of (i) twenty-four (24) months or (ii) the
remainder of the Term, provided that fifty percent (50%) of the Excess Rent
received by Tenant shall be paid to Landlord as and when received by Tenant and
Tenant shall be entitled to keep the remaining fifty percent (50%).  If Landlord
does not respond to Tenant’s written request to a proposed short term Sublease
meeting the requirements set forth above, within ten (10) business days
following receipt thereof, Landlord shall be deemed to have approved such short
term Sublease.

 

15.6                        No Release.  No Sublease or Assignment by Tenant nor
any consent by Landlord thereto shall relieve Tenant of any obligation to be
performed by Tenant under this Lease.  Any Sublease or Assignment that is not in
compliance with this Article shall be null and void and, at the option of
Landlord, shall constitute an Event of Default by Tenant under this Lease, and
Landlord shall be entitled to pursue any right or remedy available to Landlord
under the terms of this Lease or under the laws of the State of California.  The
acceptance of any Rent or other payments by Landlord from a proposed Transferee
shall not constitute consent to such Sublease or Assignment by Landlord or a
recognition of any Transferee, or a waiver by Landlord of any failure of Tenant
or other Transferor to comply with this Article.

 

15.7                        Change in Control; Successor Entity.  (a)  For the
purposes of this Lease, any transfer of control of Tenant, by operation of law
or otherwise, whether pursuant to one transaction or a series of transactions
and whether at one time or over a period of time (a “Change in Control”), shall
be deemed an Assignment and shall be subject to all of the provisions of this
Article 15, including, without limitation, the requirement that Tenant obtain
Landlord’s prior written consent thereto, except as provided in Section 15.5. 
For purposes of this Section 15.7, a transfer of control of Tenant shall be
deemed to have occurred if there shall be any of the following: (i) a transfer
of the ultimate beneficial ownership of fifty percent (50%) or more of the
equity interests in Tenant or of any class of equity interests in Tenant,
including, without limitation, by the issuance of additional shares or other
equity interests in Tenant, (ii) a transfer of the right to receive fifty
percent (50%) or more of any category of distributions made by Tenant, or
(iii) a transfer of the right to direct the management of Tenant, by contract or
otherwise.  Notwithstanding the foregoing, (i) if Tenant is a Public Company,
Landlord’s consent shall not be required with respect to transfers of the
capital stock of such Tenant on a national securities exchange, unless such
transfers constitute a Change of Control and (ii) Landlord’s consent shall not
be required with respect to transfers to Successor Entities permitted in
paragraph (b) below.

 

38

--------------------------------------------------------------------------------


 

(b)  Tenant shall have the right, subject to Tenant’s complying with
Section 15.4, upon not less than fifteen (15) days’ prior written notice to
Landlord, to assign its entire interest in this Lease and the leasehold estate
hereby created to a Successor Entity (as such term is hereinafter defined) of
Tenant, provided that the Successor Entity shall not be entitled, either
directly or indirectly, to diplomatic or sovereign immunity and shall be subject
to the service of process in and the jurisdiction of the courts of the State of
California.   A “Successor Entity”, as used in this Section shall mean a
corporation or other business entity (i) into which or with which Tenant, its
corporate or other successors or permitted assigns, is merged or consolidated,
in accordance with applicable statutory provisions for the merger or
consolidation of a corporation or other business entity or (ii) which acquires
all or substantially all of the Tenant’s assets, provided that by operation of
law or by effective provisions contained in the instruments of merger or
consolidation or acquisition, the liabilities of the entities participating in
such merger or consolidation or acquisition are assumed by the corporation or
other business entity surviving such merger or consolidation or acquisition,
above, provided that, (x) immediately after giving effect to any such merger or
consolidation or acquisition, as the case may be, the corporation or other
business entity surviving such merger or acquisition shall have a Net Worth, of
not less than the Minimum Net Worth and (y) proof of such assets, capitalization
and Net Worth, as evidenced by a statement from an Acceptable Accounting Firm,
shall have been delivered to Landlord at least ten (10) days prior to the
effective date of any such merger or consolidation, or acquisition and
assumption, as the case may be.

 

15.8                        Assumption of Obligations.  Any Transferee shall,
from and after the effective date of the Assignment, assume all obligations of
Tenant under this Lease with respect to the transferred space and shall be and
remain liable jointly and severally with Tenant for the payment of Base Rent and
Additional Rent, and for the performance of all of the terms, covenants,
conditions and agreements herein contained on Tenant’s part to be performed for
the Term as it relates to the transferred space.  No Assignment shall be binding
on Landlord unless Tenant complies with the provisions of this Article 15 and
delivers to Landlord a counterpart of the Assignment and an instrument that
contains a covenant of assumption reasonably satisfactory in substance and form
to Landlord, and consistent with the requirements of this Section.

 

15.9                        Insolvency or Bankruptcy.  In no event shall this
Lease be assigned or assignable by operation of law or by voluntary or
involuntary bankruptcy proceedings or otherwise and in no event shall this Lease
or any rights or privileges hereunder be an asset of Tenant under any
bankruptcy, insolvency, reorganization or other debtor relief proceedings.

 

15.10                 Recovery of Premises.  If Landlord shall recover or come
into possession of the Premises before the date herein fixed for the termination
of this Lease, Landlord shall have the right, at its option, to take over any
and all Subleases of the Premises or any part thereof made by Tenant and to
succeed to all the rights of said Subleases or such of them as it may elect to
take over.  Tenant hereby expressly assigns and transfers to Landlord such of
the Subleases as Landlord may elect to take over at the

 

39

--------------------------------------------------------------------------------


 

time of such recovery of possession, such assignment and transfer not to be
effective until the termination of this Lease or re-entry by Landlord hereunder
or if Landlord shall otherwise succeed to Tenant’s interest in the Premises, at
which time Tenant shall upon request of Landlord, execute acknowledge and
deliver to Landlord such further assignments and transfers as may be necessary
to vest in Landlord the then existing Subleases.  Each subletting hereunder is
subject to the condition and by its acceptance of and entry into a Sublease,
each subtenant thereunder shall be deemed conclusively to have thereby agreed
from and after the termination of this Lease or re-entry by Landlord hereunder
or if Landlord shall otherwise succeed to Tenant’s interest in the Premises,
that such subtenant shall waive any right to surrender possession or terminate
the Sublease and, at Landlord’s election, such subtenant shall be bound to
Landlord for the balance of the term of such Sublease and shall attorn to and
recognize Landlord as its landlord under all of the then executory terms of such
Sublease, except that Landlord shall not (i) be liable for any previous act,
omission or negligence of Tenant under such Sublease, (ii) be subject to any
counterclaim, defense or offset not expressly provided for in such Sublease,
(iii) be bound by any previous modification or amendment of such Sublease or by
any previous payment of more than one month’s rent and additional rent which
shall be payable as provided in the Sublease, (iv) be obligated to repair the
subleased space or the Buildings or any part thereof in the event of casualty or
condemnation except as otherwise required herein, or (v) be obligated to perform
any work in the subleased space beyond the requirements of this Lease.

 

15.11                 Easements.  Tenant shall not, without the prior written
consent of Landlord (in Landlord’s sole and absolute discretion), impose any
easements or similar encumbrances upon the Premises or any part thereof.

 

16.       DEFAULT

 

16.1                        Event of Default.  The occurrence of any of the
following shall be an “Event of Default”:

 

(a)  Failure on the part of Tenant to pay any part of the Base Rent or
Additional Rent, or any other sums of money that Tenant is required to pay under
this Lease where such failure continues for a period of five (5) business days
after written notice of default from Landlord to Tenant; provided, however, that
Landlord shall not be required to provide such notice more than three (3) times
during any twenty-four (24) month period during the Term with respect to
non-payment of Base Rent or Additional Rent payable to Landlord, the third such
non-payment constituting default without requirement of notice.  Landlord’s
notice to Tenant pursuant to this subsection shall be deemed to be the notice
required under California Code of Civil Procedure Section 1161.

 

(b)  Failure (i) on the part of Tenant to comply with the obligations under
Section 4.7 which failure, unless otherwise provided in Section 4.7, continues
for a period of ten (10) days after written notice from Landlord or (ii) on the
part of either or both of the SGI Parties to timely pay any amounts due and
owing or otherwise perform under the indemnity provisions of the Purchase
Agreements or the Ground Lease

 

40

--------------------------------------------------------------------------------


 

Assignments which failure continues for a period of ten (10) days after written
notice from Landlord.

 

(c)  Failure of Tenant to perform any other covenant, condition or requirement
of this Lease when such failure shall continue for a period of thirty (30) days;
provided that if the nature of the default is such that more than thirty (30)
days are reasonably required for its cure, then an Event of Default shall not be
deemed to have occurred if Tenant shall commence such cure within said thirty
(30) day period and thereafter diligently and continuously prosecute such cure
to completion and shall complete such cure within one hundred twenty (120) days
after such failure shall first occur.  Landlord’s notice to Tenant pursuant to
this subsection shall be deemed to be the notice required under California Code
of Civil Procedure Section 1161.

 

(d)  The abandonment of the entire Premises by Tenant.

 

(e)  Tenant shall admit in writing its inability to pay its debts generally as
they become due, file a petition in bankruptcy, insolvency, reorganization,
dissolution or liquidation under any law or statute of any government or any
subdivision thereof either now or hereafter in effect, make an assignment for
the benefit of its creditors, consent to or acquiesce in the appointment of a
receiver of itself or of the whole or any substantial part of the Premises.

 

(f)  A court of competent jurisdiction shall enter an order, judgment or decree
appointing a receiver of Tenant or of the whole or any substantial part of the
Premises and such order, judgment or decree shall not be vacated, set aside or
stayed within thirty (30) days after the date of entry of such order, judgment,
or decree, or a stay thereof shall be thereafter set aside.

 

(g)  A court of competent jurisdiction shall enter an order, judgment or decree
approving a petition filed against Tenant under any bankruptcy, insolvency,
reorganization, dissolution or liquidation law or statute of the federal or
state government or any subdivision of either now or hereafter in effect, and
such order, judgment or decree shall not be vacated, set aside or stayed within
thirty (30) days from the date of entry of such order, judgment or decree, or a
stay thereof shall be thereafter set aside.

 

(h)  The occurrence of (i) the acceleration of the obligations of Tenant under
any Indebtedness or other obligations under which it is liable for more than
$20,000,000 or (ii) the maturity of $20,000,000 or more of Indebtedness of
Tenant by its terms which has not been paid or (iii) the entry of any judgment
against Tenant for $20,000,000 or more which has not been vacated or appealed
and stayed; provided that for the purposes of clauses (i) and (ii), the term
indebtedness shall not include indebtedness for the deferred purchase price of
property or services.

 

(i)  The occurrence of an Event of Default under either of the Other Leases.

 

41

--------------------------------------------------------------------------------


 

16.2                        Remedies.  Upon the occurrence of an Event of
Default, Landlord shall have the following rights and remedies:

 

(a)  The right to terminate this Lease upon written notice to Tenant, in which
event Tenant shall immediately surrender possession of the Premises in
accordance with Article 20.

 

(b)  The right to bring a summary action for possession of the Premises.

 

(c)  The rights and remedies described in California Civil Code Section 1951.2,
including without limitation the right to recover from Tenant all Rent due
through the date this Lease terminates (with interest at the Interest Rate until
paid), plus the present worth of the Rent payable hereunder for the balance of
the Term, plus any amount necessary to compensate Landlord for the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom which includes, without limitation, (i) the unamortized portion of any
brokerage or real estate agent’s commissions paid in connection with the
execution of this Lease, (ii) any direct costs or expenses incurred by Landlord
in recovering possession of the Premises, maintaining or preserving the Premises
after such default, (iii) preparing the Premises for reletting to a new tenant,
(iv) any repairs or alterations to the Premises for such reletting, (v) leasing
commissions, architect’s fees and any other costs necessary or appropriate
either to relet the Premises or, if reasonably necessary in order to relet the
Premises, to adapt them to another beneficial use by Landlord and (vi) such
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by Applicable Law to the extent that such payment would not result in a
duplicative recovery.

 

(d)  The rights and remedies described in California Civil Code Section 1951.4
which allow Landlord to continue this Lease in effect and to enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
Base Rent, Additional Rent and other charges payable hereunder as they become
due.  Acts of maintenance or preservation, efforts to relet the Premises or the
appointment of a receiver upon Landlord’s initiative to protect its interest
under this Lease shall not constitute a termination of Tenant’s right to
possession.

 

(e)  The right and power, as attorney-in-fact for Tenant, to sublet the
Premises, to collect rents from all subtenants and to provide or arrange for the
provision of all services and fulfill all obligations of Tenant under any
permitted subleases.  Landlord is hereby authorized on behalf of Tenant, but
shall have absolutely no obligation, to provide such services and fulfill such
obligations and to incur all such expenses and costs as Landlord deems
necessary.  Landlord is hereby authorized, but not obligated, to relet the
Premises or any part thereof on behalf of Tenant, to incur such expenses as may
be necessary to effect a relet and make said relet for such term or terms, upon
such conditions and at such rental as Landlord in its reasonable discretion may
deem proper.  Tenant shall be liable immediately to Landlord for all costs and
expenses

 

42

--------------------------------------------------------------------------------


 

Landlord incurs in reletting the Premises including, without limitation,
brokers’ commissions, expenses of remodeling the Premises required by the
reletting, and the cost of collecting rents and fulfilling the obligations of
Tenant to any subtenant.  If Landlord relets the Premises or any portion
thereof, such reletting shall not relieve Tenant of any obligation hereunder,
except that Landlord shall apply the rent or other proceeds actually collected
by it as a result of such reletting against any amounts due from Tenant
hereunder to the extent that such rent or other proceeds compensate Landlord for
the nonperformance of any obligation of Tenant hereunder.  Such payments by
Tenant shall be due at such times as are provided elsewhere in this Lease, and
Landlord need not wait until the termination of this Lease, by expiration of the
Term or otherwise, to recover them by legal action or in any other manner. 
Landlord may execute any sublease made pursuant to this Section in its own name,
and the tenant thereunder shall be under no obligation to see to the application
by Landlord of any rent or other proceeds, nor shall Tenant have any right to
collect any such rent or other proceeds.  Landlord shall not by any reentry or
other act be deemed to have accepted any surrender by Tenant of the Premises or
Tenant’s interest therein, or be deemed to have otherwise terminated this Lease,
or to have relieved Tenant of any obligation hereunder, unless Landlord shall
have given Tenant express written notice of Landlord’s election to do so as set
forth herein.

 

(f)  The right to enjoin, and any other remedy or right now or hereafter
available to a Landlord against a defaulting tenant under the laws of the State
of California or the equitable powers of its courts, and not otherwise
specifically reserved herein.

 

(g)  If this Lease provides for a postponement of deferral of any Rent, or for
commencement of payment of Rent to a date later than the Commencement Date, or
for a period of “free” Rent or any other Rent concession (collectively, “Abated
Rent”), the right upon an Event of Default to demand immediate payment of the
value of the Abated Rent.

 

16.3                        Cumulative Remedies.  The various rights and
remedies reserved to Landlord, including those not specifically described
herein, shall, to the extent that the exercise of such right and/or remedy does
not result in a duplicative recovery,  be cumulative and shall be in addition to
every other right or remedy provided for in this Lease or now or hereafter
existing at law or in equity and the exercise of the rights or remedies provided
for in this Lease or now or hereafter existing at law or in equity shall not
preclude the simultaneous or later exercise by Landlord of any or all other
rights and remedies.

 

16.4                        Waiver of Redemption by Tenant.  Tenant hereby
waives any right to redeem, by order or judgment of any court or by any legal
process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease.

 

16.5                        Landlord’s Right to Cure.  If Tenant shall fail or
neglect to do or perform any covenant or condition required under this Lease and
such failure shall not be cured within any applicable grace period, Landlord
may, without waiving such default,

 

43

--------------------------------------------------------------------------------


 

on five (5) business days notice to Tenant, but shall not be required to, make
any payment payable by Tenant hereunder, discharge any lien, take out, pay for
and maintain any insurance required hereunder, or do or perform or cause to be
done or performed any such other act or thing (entering upon the Premises for
such purposes, if Landlord shall so elect), and Landlord shall not be or be held
liable or in any way responsible for any loss, disturbance, inconvenience,
annoyance or damage resulting to Tenant on account thereof.  Tenant shall repay
to Landlord within five (5) business days following demand the entire
out-of-pocket cost and expense incurred by Landlord in connection with the cure,
including, without limitation, compensation to the agents, consultants and
contractors of Landlord and reasonable attorneys’ fees and expenses.  Landlord
shall also impose a thirty percent (30%) administrative fee to compensate
Landlord for the cost of performing on behalf of Tenant.  Landlord may act upon
shorter notice or no notice at all if necessary in Landlord’s reasonable
judgment to meet an emergency situation to protect Landlord’s interest in the
Premises.  Landlord shall not be required to inquire into the correctness of the
amount of validity or any tax or lien that may be paid by Landlord and Landlord
shall be duly protected in paying the amount of any such tax or lien claimed and
in such event Landlord also shall have the full authority, in Landlord’s sole
judgment and discretion and without prior notice to or approval by Tenant, to
settle or compromise any such lien or tax.  Any act or thing done by Landlord
pursuant to the provisions of this Section shall not be or be construed as a
waiver of any such failure by Tenant, or as a waiver of any term, covenant,
agreement or condition herein contained or of the performance thereof.

 

16.6                        Landlord’s Default.  Landlord shall be in default
under this Lease if Landlord fails to perform obligations required of Landlord
within thirty (30) days after written notice by Tenant to Landlord and to any
Leasehold Mortgagee or Prior Lessor whose name and address shall have heretofore
been furnished to Tenant in writing, specifying wherein Landlord has failed to
perform such obligations; provided, however, that if the nature of Landlord’s
obligations is such that more than thirty (30) day are required for performance,
then Landlord shall not be in default if Landlord commences performance within
such thirty (30) day period and thereafter diligently prosecutes the same to
completion.  Tenant shall be entitled to actual (but not consequential) damages
in the event of an uncured default by Landlord, but the provisions of Article 18
shall apply to any Landlord default and Tenant shall not have the right to
terminate this Lease as a result of a Landlord default.

 

16.7                        Survival.  The provisions of this Article 16 shall
survive termination of this Lease.

 

17.       LANDLORD’S RESERVED RIGHTS

 

17.1                        Control of Common Area.  Landlord reserves the
right, at any time and from time to time, to make alterations, additions,
repairs or improvements to all or any part of the Buildings (including the
Structural Components and Building Systems), the Common Area and the Property;
provided, however, that Landlord shall not materially and adversely affect
Tenant’s use of the Premises or its rights of access and

 

44

--------------------------------------------------------------------------------


 

parking and not unreasonably interfere with Tenant’s business or properties. 
Landlord may make changes at any time and from time to time in the size, shape,
location, use and extent of the Common Area, and no such change shall entitle
Tenant to any abatement of rent or damages; provided, however, that Landlord
shall not to materially and adversely affect Tenant’s use of the Premises or its
rights of access and parking and not unreasonably interfere with Tenant’s
business or properties.  Except as otherwise provided herein, Landlord shall at
all times during the Term have control of the Structural Components and the
Common Area, and may at any time and from time to time during the Term restrain
any use or occupancy of the Common Area except as authorized by the Rules and
Regulations.  Landlord may temporarily close any portion of the Common Area for
repairs or alterations, to prevent a dedication or the accrual of prescriptive
rights, or for any other reason deemed sufficient by Landlord; provided,
however, that Landlord shall not to materially and adversely affect Tenant’s use
of the Premises or its rights of access and parking and not unreasonably
interfere with Tenant’s business or properties.  Tenant’s rights in and to the
Common Area shall at all times be subject to the rights of Landlord and Tenant
shall keep the Common Area free and clear of any obstructions created or
permitted by Tenant or resulting from Tenant’s operations.

 

17.2                        Access.  Landlord reserves (for itself and its
agents, consultants, contractors and employees) the right to enter the Premises
at all reasonable times and, except in cases of emergency, after giving Tenant
reasonable notice, to inspect the Premises, to supply any service to be provided
by Landlord hereunder, to show the Premises to prospective purchasers,
mortgagees or tenants (during the last year of the Term), to post notices of
nonresponsibility, and to alter, improve or repair the Premises and any portion
of any of the Buildings, without abatement of Rent, and may for that purpose
erect, use and maintain necessary structures in and through the Premises and the
Buildings where reasonably required by the character of the work to be
performed.  Landlord will comply with legal access restrictions applicable to
special security areas in the Premises.  Landlord shall use reasonable efforts
not to unreasonably interfere with Tenant’s use of the Premises.  Tenant hereby
waives any claim for damages for any injury or inconvenience to or interference
with Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises
or any other loss occasioned thereby.  All locks for all of the doors in, upon
and about the Premises, excluding Tenant’s vaults and safes or special security
areas (designated in advance in writing by Tenant) shall at all times be keyed
to the Buildings master system and Landlord shall at all times have and retain a
key with which to unlock all of said doors.  Landlord shall have the right to
use any and all means that Landlord may deem necessary or proper to open said
doors in an emergency in order to obtain entry to any portion of the Premises,
and any entry to the Premises or portions thereof obtained by Landlord by any of
said means, or otherwise, shall not under any circumstances be construed or
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an eviction, actual or constructive, of Tenant from the Premises or any
portion thereof.

 

17.3                        Easements.  Subject to the term of covenants and
restrictions encumbering the premises, Landlord reserves the right to grant or
relocate all easements and rights of way which Landlord in its sole discretion
may deem necessary or

 

45

--------------------------------------------------------------------------------


 

appropriate, provided that the grant or relocation of easements shall not
materially and adversely affect Tenant’s use of the Premises or its rights of
access and parking and not unreasonably interfere with Tenant’s business or
properties. If any such grant or relocation will incur costs or expenses which
are Operating Expenses hereunder, Landlord’s rights under this Section 17.3
shall be exercised in its reasonable discretion.

 

17.4                        Use of Additional Areas.  Subject to the provisions
of Articles 33, Landlord reserves the exclusive right to use any air space above
the Buildings and the Property, the roof and exterior walls of the Buildings and
the land beneath the Buildings; provided that such use shall not materially
impede Tenant’s use of and access to the Premises.

 

17.5                        Subordination. (a)  Leasehold Mortgages.  Landlord
shall have the right to enter into such Leasehold Mortgages as Landlord shall
elect in its sole discretion.  This Lease is and shall be subject and
subordinate to each and any Leasehold Mortgage and to all advances under any
Leasehold Mortgage referred to above, and any restatements, renewals, increases,
supplements, modifications, consolidations, spreaders, replacements,
substitutions, or extensions of any Leasehold Mortgage, provided that (i) the
Leasehold Mortgagee thereunder shall have entered into an SNDA in favor of
Tenant in such Leasehold Mortgagee’s customary form and (ii) the Leasehold
Mortgage shall provide that, subject to compliance with procedures and
conditions customary for construction loan disbursements (including obtaining
lien waivers and title insurance endorsements), be made available to Landlord
for purposes of a restoration to the extent that Landlord would under
Section 19.3 be required to make such proceeds available to Tenant..

 

(b)  Prior Leases.  Landlord shall have the right to enter into such Prior
Leases and any modifications, amendments, supplements, replacements, extensions,
renewals or substitutions thereto or thereof as Landlord shall elect in its sole
discretion, provided the same does not result in the imposition on Tenant of any
obligations that are materially more onerous than those imposed under this Lease
or that otherwise materially adversely affect Tenant.  This Lease is and shall
be subject and subordinate to each and any Prior Lease provided that the Prior
Lessor thereunder shall have entered into an SNDA in favor of Tenant, and to any
modifications, amendments, supplements, replacements, extensions, renewals or
substitutions thereto or thereof.

 

(c)  Attornment.  Tenant agrees that this Lease shall not be terminable by
Tenant by reason of any foreclosure of a Leasehold Mortgage or any other
mortgage affecting the Premises, nor by reason of the institution of any suit,
action, summary or other proceeding against Landlord or any foreclosure
proceeding brought by the holder of any Leasehold Mortgage or other mortgage
affecting the Premises to recover possession of the Premises by operation of law
or otherwise or by reason of the termination of any Prior Lease and that the
same shall not result in the cancellation or termination of this Lease by Tenant
or of the obligations of Tenant hereunder.  If at any time prior to the
expiration of the Term, any Prior Lessor or Leasehold Mortgagee comes into
possession of the Premises or a receiver shall be appointed for Landlord’s
interest in the Premises, Tenant

 

46

--------------------------------------------------------------------------------


 

agrees, at the election and upon demand of any such Prior Lessor or Leasehold
Mortgagee in possession, to attorn, from time to time, to any such Prior Lessor
or Leasehold Mortgagee or any person acquiring the interest of Landlord as a
result of any such Prior Lease termination or as a result of a foreclosure of a
Leasehold Mortgage or the granting of a deed or assignment in lieu of
foreclosure, upon the then executory terms and conditions of this Lease for the
remainder of the Term.  The provisions of this Section 17.5 shall inure to the
benefit of any such successor Landlord, shall apply notwithstanding that, as a
matter of law, this Lease may terminate upon the termination of a Prior Lease or
foreclosure of a Leasehold Mortgage, and shall be self-operative upon any such
demand, and no further instrument shall be required to give effect to said
provisions.  Tenant, however, upon demand of any such successor Landlord, shall
execute, from time to time, instruments in confirmation of the forgoing
provisions of this Section 17.5 reasonably satisfactory to any such successor
Landlord and Tenant, acknowledging such attornment and setting forth in the
terms and conditions of its tenancy.  Nothing contained in this Section shall be
construed to impair any right otherwise exercisable by any such successor
Landlord.

 

(c)  Leasehold Mortgagee Cure Rights.  In the event of any act or omission by
Landlord which would give Tenant the right to terminate this Lease or to claim a
partial or total eviction, pursuant to the terms of this Lease, if any, Tenant
will not exercise any such right until (i) it has given written notice of such
act or omission to the holder(s) of any Leasehold Mortgages to which this Lease
shall be subordinate, whose name and address shall previously have been
furnished to Tenant, by delivering such notice of such act or omission addressed
to such holders at the last address so furnished, and (ii)  in the case of any
such act, omission or default that can be cured by the payment of money, until
thirty (30) days shall have elapsed following the giving of such notice, or
(ii) in the case of any other such act, omission or default, until a reasonable
period for remedying such act, omission or default shall have elapsed following
the giving of such notice and following the time when any such holder shall have
become entitled under its Leasehold Mortgage to remedy the same, including such
time as may be necessary to acquire possession of the Premises if possession is
necessary to effect such cure, provided any such holder with reasonable
diligence, shall (x) pursue such remedies as are available to it under its
Leasehold Mortgage so as to be able to remedy the act, omission or default, and
(y) thereafter shall have commenced and continued to remedy such act, omission
or default or cause the same to be remedied; provided, however, that the
agreements of Tenant contained in this Section 17.5 shall be subject to the
terms of any SNDA between Tenant and any such holder(s).

 

(d)  Amendments Requested by Leasehold Mortgagee.  If, in connection with
obtaining any financing or refinancing or any increases, restatements, renewals,
supplements, modifications, consolidations, replacements, substitutions or
extensions thereof, a prospective or existing Leasehold Mortgagee and/or holder
of an interest in any loan secured by a Leasehold Mortgage, as the case may be,
shall request amendments to or modifications of this Lease as a condition to the
same, Tenant shall promptly execute such amendments or modifications  upon
demand as long as (i) the modifications do not affect the Rent or the Term or
the Letter of Credit and (ii) such amendments or

 

47

--------------------------------------------------------------------------------


 

modifications do not otherwise materially increase Tenant’s obligations or
materially diminish Tenant’s rights hereunder.  In addition, Tenant shall
deliver any financial statements or other information requested by Landlord (or
any prospective or existing lender) in order to obtain such financing or
refinancing, provided that Tenant shall not be required to disclose any
non-public information relating to Tenant.  Furthermore, Tenant, at Tenant’s
expense, shall cause counsel reasonably acceptable to a prospective Leasehold
Mortgagee to deliver legal opinions reasonably required by such prospective
Leasehold Mortgagee relating to the due authorization, execution and delivery of
this Lease and any amendments thereto, the validity and enforceability of such
agreements, and other customary matters.

 

18.       LIMITATION OF LANDLORD’S LIABILITY

 

18.1                        Limitation.  Landlord shall not be responsible for
or liable to Tenant and Tenant hereby releases Landlord, waives all claims
against Landlord and assumes the risk for any injury, loss or damage to any
person or property in or about the Premises, the Buildings or the Property by or
from any cause whatsoever (other than Landlord’s gross negligence or willful
misconduct) including, without limitation, (a) acts or omissions of persons
occupying adjoining premises, (b) theft or vandalism, (c) burst, stopped or
leaking water, gas, sewer or steam pipes, (d) loss of utility service,
(e) accident, fire or casualty, (f) nuisance, and (g) work done by Landlord in
the Property, the Buildings, the Common Area or the  Premises; notwithstanding
the foregoing, Landlord shall remain liable for compliance with its express
obligations hereunder.  Even if due to the gross negligence or willful
misconduct of Landlord, Tenant hereby waives any claim for consequential damages
in connection therewith.  There shall be no abatement of Rent and no liability
of Landlord by reason of any injury to or interference with Tenant’s business or
inconvenience or annoyance to Tenant arising from the making of any repairs,
alterations or improvements to any portion of the Buildings or to fixtures,
appurtenances and equipment therein, other than such liability as may be imposed
upon Landlord by law or for Landlord’s negligence or willful misconduct.  No
interference with Tenant’s operations in the Premises shall constitute a
constructive or other eviction of Tenant.  Tenant hereby waives and releases any
right it may have to make repairs at Landlord’s expense under Sections 1941 and
1942 of the California Civil Code, or under any similar law, statute or
ordinance now or hereafter in effect other than as expressly provided in this
Lease.

 

18.2                        Sale of Property.  It is agreed that Landlord may at
any time sell, assign or transfer its interest as landlord in and to this Lease,
and may at any time sell, assign or transfer its interest in and to the
Property.  In the event of any transfer of Landlord’s interest in the Property,
the transferor shall be automatically relieved of any and all of Landlord’s
obligations and liabilities accruing from and after the date of such transfer;
provided that the transferee assumes all of Landlord’s obligations under this
Lease.  Tenant hereby agrees to attorn to Landlord’s assignee, transferee, or
purchaser from and after the date of notice to Tenant of such assignment,
transfer or sale, in the same manner and with the same force and effect as
though this Lease were made in the first instance by and between Tenant and the
assignee, transferee or purchaser.

 

48

--------------------------------------------------------------------------------


 

18.3                        No Personal Liability.  In the event of any default
by Landlord hereunder, Tenant shall look only to Landlord’s interest in the
Property and rents therefrom and any available insurance proceeds for the
satisfaction of Tenant’s remedies, and no other property or assets of Landlord
or any trustee, partner, member, officer or director thereof, disclosed or
undisclosed, shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under or with respect to this Lease.

 

18.4                        Landlord’s Consent or Approval; Limitation on
Damages.  (a)  In the event that Tenant shall claim or assert that Landlord has
violated or failed to perform a covenant of Landlord not to unreasonably
withhold, delay or condition Landlord’s consent or approval, or in any case
where Landlord’s reasonableness in exercising its judgment is in issue, Tenant’s
sole remedy shall be an action for specific performance, declaratory judgment or
injunction , and in no event shall Tenant be entitled to any money damages for a
breach of such covenant, and in no event shall Tenant claim or assert any claims
for money damages in any action or by way of set-off, defense or counterclaim,
and Tenant hereby specifically waives the right to any money damages, set-off,
defense, counterclaim or other remedies; provided, however, that Tenant shall
have the right to determine any dispute between Landlord and Tenant as to
whether Landlord has violated or failed to perform a covenant of Landlord not
unreasonably to withhold, delay or condition Landlord’s consent or where
Landlord’s reasonableness in exercising its judgment is in issue, or any other
dispute which by the express terms of this Lease provides that it shall be
resolved by arbitration, in each case by arbitration in the County of Santa
Clara, California in accordance with the provisions of this Section 18.4. 
Within ten (10) days next following the giving of any notice by Tenant to
Landlord stating that it wishes such dispute to be so determined, Landlord and
Tenant shall each give notice to each other setting forth the name and address
of an arbitrator designated by the party giving notice. If either party shall
fail to give notice of such designation within said ten (10) days, then the
arbitrator chosen by the other side shall make the determination alone.  The two
arbitrators shall designate a third arbitrator.  If the two arbitrators shall
fail to agree upon the designation of a third arbitrator within five (5) days
after the designation of the second arbitrator, then either party may apply to
any court having jurisdiction, requesting the designation of such arbitrator. 
Notwithstanding the foregoing, in the event of disputes relating to less than
$100,000, one (1) arbitrator shall be selected in accordance with the then
prevailing Commercial Rules of the American Arbitration Association.  All
arbitrators shall be persons who shall have had at least ten (10) years
experience arbitrating or mediating disputes relating to California office
leases or who shall otherwise be approved by the parties, and shall not be
financially or contractually related to Landlord or Tenant.  The three
arbitrators shall conduct such hearings as they deem appropriate, making their
determination in writing and give notice to Landlord and Tenant; the concurrence
of any two of said arbitrators shall be binding upon Landlord and Tenant.  The
sole question to be determined shall be whether or not Landlord has unreasonably
withheld or delayed its consent or approval, and the sole remedy shall be the
determination that such consent or approval must be granted.  The determination
in any arbitration held pursuant to this Section shall be final and binding upon
Landlord and Tenant.  Each party shall pay its own counsel fees and expenses, if

 

49

--------------------------------------------------------------------------------


 

any, in connection with any arbitration under this Section 18.4, including the
expenses and fees of any arbitrator selected by it in accordance with provisions
of this Section, and the parties shall share all other expenses and fees of any
such arbitration, provided that the foregoing shall not prohibit the arbitrators
from determining that the prevailing party shall be entitled to recover all
costs and expenses from the non-prevailing party.  The arbitrators shall be
bound by the provisions of this Lease, and shall not add to, subtract from or
otherwise modify such provisions.

 

(b)  In no event shall Tenant have the right to seek or recover from Landlord
any consequential damages on account of any claim or matter arising out of or
relating to this Lease of the Premises, and Tenant hereby irrevocably waives any
right which it might otherwise have to seek or receive any such consequential
damages.

 

19.       DESTRUCTION

 

19.1                        Landlord’s Obligation.  (a)  If the Premises or the
Common Area or any portion thereof (whether or not the Premises are affected)
are damaged by fire or other casualty (“Casualty”) and Tenant shall be restoring
the same in accordance with Section 19.3, Landlord shall make available to
Tenant any insurance proceeds payable on account of such Casualty at such time
and in accordance with such procedures as are provided in any Leasehold Mortgage
(or if there shall be no Leasehold Mortgage, in accordance with such procedures
as Landlord shall reasonably determine are customary for leasehold mortgages)
and in compliance with the Ground Lease, which proceeds shall be used by Tenant
only to fulfill restoration obligations hereunder and for no other purpose.

 

(b) If all or any part of the Premises shall be rendered Untenantable by reason
of a Casualty, the Base Rent and the Additional Rent shall be abated in the
proportion that the Untenantable area of the Premises bears to the total area of
the Premises, for the period from the date of the Casualty to the earlier of
(i) the date the Premises is no longer Untenantable (provided that, if the
Premises would no longer have been Untenantable at an earlier date but for
Tenant having failed diligently to prosecute repairs or restoration required of
Tenant under this Lease, then the Premises shall be deemed to no longer be
Untenantable on such earlier date and the abatement shall cease) or (ii) the
date Tenant or any subtenant reoccupies any Untenantable portion of the Premises
for the ordinary conduct of business (in which case the Base Rent and the
Additional Rent allocable to such reoccupied portion shall be payable by Tenant
from the date of such occupancy).  Pending resolution of any dispute with
respect to the period or amount of such abatement, Tenant shall pay Rent in
accordance with Landlord’s determination.  Notwithstanding the foregoing, if by
reason of any act or omission by Tenant, any subtenant or any of their
respective partners, directors, officers, servants, employees, agents or
contractors, Landlord or any Leasehold Mortgagee shall be unable to collect all
of the insurance proceeds (including, without limitation, rent insurance
proceeds) applicable to the Casualty, then, without prejudice to any other
remedies which may be available against Tenant, there shall be no abatement of
Rent.

 

50

--------------------------------------------------------------------------------


 

(c)  Landlord shall not be liable for any inconvenience or annoyance to Tenant
or injury to the business of Tenant resulting in any way from such damage by
Casualty or the repair thereof.  Landlord shall not be obligated to carry
insurance of any kind on Tenant’s Property or any Alterations or any other
improvements made at Tenant’s sole cost and expense, and Landlord shall not be
obligated to repair any damage thereto or replace the same.

 

19.2                        Termination Option.  Landlord shall notify Tenant
within sixty (60) days after the date of damage whether or not the requirements
for repairs, reconstruction and restoration by Tenant described in Section 19.3
are met.  If such requirements are not met, Landlord shall have the option,
exercisable within sixty (60) days after the date of such damage either to: 
(a) notify Tenant of Landlord’s election to repair such damage, in which event
this Lease shall continue in full force and effect (unless terminated by Tenant
as provided below), or (b) notify Tenant of Landlord’s election to terminate
this Lease as of the date of the damage.  If such notice to terminate is given
by Landlord, this Lease shall terminate as of the date of such damage.  If
Landlord notifies Tenant of its intention to repair Casualty damages and
Landlord reasonably estimates that such repairs cannot be completed within
eighteen (18) months, Tenant shall have the right to terminate this Lease by
delivering fifteen (15) days’ written notice to Landlord.

 

19.3                        Tenant Obligations.  Subject to Section 19.2, if the
Premises or the Buildings or any portion thereof (whether or not the Premises
are affected) are damaged by Casualty, Tenant shall, at Tenant’s sole cost and
expense, repair, reconstruct and restore the same promptly, with diligence and
continuity and in accordance with the requirements of Section 8.2 and the
requirements of Article 10 for Alterations; provided that (i) such repairs can
be made under the laws and regulations of the federal, state and local
governmental authorities having jurisdiction within twelve (12) months after the
date of such damage (or in the case of damage occurring during the last twelve
(12) months of the Term, provided that such repairs can be made within ninety
(90) days after the date of such damage), (ii) such repairs are fully covered
(except for any deductible) by the proceeds of insurance maintained by Landlord
or Tenant, and (iii) the damage does not affect more than fifty percent (50%) of
the assessed value of the Buildings.  If Tenant is required to repair,
reconstruct or restore the Premises after any damage or destruction, Tenant
shall be responsible at its own expense for the repair and replacement of
Tenant’s Property and any Alterations which Tenant elects to replace.  Tenant
hereby waives the provisions of  any statute or law that may be in effect at the
time of the occurrence of any such damage or destruction, under which a lease is
automatically terminated or a tenant is given the right to terminate a lease
upon such an occurrence.

 

19.4                        No Claim.  Except as provided in Section 19.1,
Tenant shall have no interest in or claim to any portion of the proceeds of any
insurance or self-insurance maintained by Landlord.

 

19.5                        No Damages. Tenant shall not be entitled to any
damages by reason of any inconvenience or loss sustained by Tenant as a result
of any repairs,

 

51

--------------------------------------------------------------------------------


 

reconstruction or restoration of any damage or destruction to the Premises under
any of the provisions of this Article 19.  Except as expressly provided in
Section 19.1 or 19.4, there shall be no reduction, change or abatement of any
rental or other charge payable by Tenant to Landlord hereunder, or in the method
of computing, accounting for or paying the same. Each party hereby waives the
provisions of Section 1932(2) and Section 1933(4) of the California Civil Code,
or any other statute or law that may be in effect at the time of a casualty
under which a lease is automatically terminated or a tenant is given the right
to terminate a lease due to a casualty other than as provided in Section 19.1.

 

20.       EMINENT DOMAIN

 

20.1                        Taking.  If all or any part of the Premises shall be
taken as a result of the exercise of the power of eminent domain or any transfer
in lieu thereof, this Lease shall terminate as to the part so taken as of the
date of taking or as of the date of final judgment, whichever is earlier, and,
in the case of a material partial taking of the Premises, Landlord shall have
the right to terminate this Lease as to the balance of the Premises by written
notice to Tenant within thirty (30) days after such date.  If any material part
of the Common Area, the Buildings or the Property shall be taken as a result of
the exercise of the power of eminent domain or any transfer in lieu thereof,
whether or not the Premises are affected, Landlord shall have the right to
terminate this Lease by written notice to Tenant within thirty (30) days of the
date of taking.  If there shall be a taking of the Property of such scope that
the untaken part of the Property would in Tenant’s reasonable judgment be
uneconomic to operate, then Tenant may terminate this Lease and the term and
estate granted hereby by giving notice to Landlord within thirty (30) days after
the date of taking of possession by the condemning authority.

 

20.2                        Award.  In the event of any taking, Landlord shall
be entitled to any and all compensation, damages, income, rent, awards, or any
interest therein whatsoever which may be paid or made in connection therewith,
and Tenant shall assign to Landlord any right to compensation or damages for the
condemnation of its leasehold interest; provided that Tenant may file a claim
for (a) Tenant’s relocation expenses, (b) the taking of Tenant’s Property, and
(c) the loss of Tenant’s goodwill.

 

20.3                        Partial Taking.  In the event of a partial taking of
the Premises which does not result in a termination of this Lease (other than
with respect to the taken portion of the Premises), the Base Rent and Operating
Expenses shall be adjusted as follows:

 

(a)  During the period between the date of the partial taking and the completion
of any necessary repairs, reconstruction or restoration, Tenant shall be
entitled to a reduction of Base Rent and Operating Expenses by a proportionate
amount based on Rentable Area taken; and

 

(b)  Upon completion of said repairs, reconstruction or restoration, and
thereafter throughout the remainder of the Term, the Base Rent and Operating

 

52

--------------------------------------------------------------------------------


 

Expenses shall be recalculated based on the remaining total number of square
feet of Rentable Area of the Premises.

 

20.4                        Temporary Taking.  Notwithstanding any other
provision of this Article, if a taking occurs with respect to all or any portion
of the Premises for a period of twelve (12) months or less, this Lease shall
remain unaffected thereby and Tenant shall continue to pay Base Rent and
Additional Rent and to perform all of the terms, conditions and covenants of
this Lease, provided that Tenant shall have the right to terminate this Lease if
the taking continues beyond twelve (12) months.  In the event of any such
temporary taking, and if this Lease is not terminated, Tenant shall be entitled
to receive that portion of any award which represents compensation for the use
or occupancy of the Premises during the Term up to the total Base Rent and
Additional Rent owing by Tenant for the period of the taking, and Landlord shall
be entitled to receive the balance of any award.

 

20.5                        Sale in Lieu of Condemnation.  A voluntary sale by
Landlord of all or any part of the Buildings or the Common Area to any public or
quasi-public body, agency or person, corporate or otherwise, having the power of
eminent domain, either under threat of condemnation or while condemnation
proceedings are pending, shall be deemed to be a taking under the power of
eminent domain for the purposes of this Article.

 

20.6                        Waiver.  Except as provided in this Article, each
party hereto hereby waives and releases any right it may have under any
Applicable Law to terminate this Lease as a result of a taking, including
without limitation Sections 1265.120 and 1265.130 of the California Code of
Civil Procedure, or any similar law, statute or ordinance now or hereafter in
effect other than as expressly provided in this Lease.

 

21.       SURRENDER

 

21.1                        Surrender.  Upon the Termination Date, Tenant shall
surrender the Premises to Landlord in good order and repair, reasonable wear and
tear and damage by casualty excepted, free and clear of all letting and
occupancies.  Subject to Article 10, upon any termination of this Lease, all
improvements, except for Tenant’s Property, shall automatically and without
further act by Landlord or Tenant, become the property of Landlord, free and
clear of any claim or interest therein by Tenant, and without payment therefore
by Landlord.

 

53

--------------------------------------------------------------------------------


 

21.2                        Holding Over.  Any holding over after the expiration
of the Term with the consent of Landlord shall be construed to automatically
extend the Term on a month-to-month basis at a Base Rent equal to the greater of
(a) two (2) times the then-current Base Rent, and (b) one and one-half (1-1/2)
times the prevailing rate at which Landlord is then offering space in buildings
reasonably determined by Landlord to be comparable to the Buildings, in either
case together with an amount estimated by Landlord as Tenant’s Share of
Operating Expenses payable under this Lease, and shall otherwise be on the terms
and conditions of this Lease to the extent applicable.  Any holding over without
Landlord’s consent shall entitle Landlord to exercise any or all of its remedies
provided in Article 16, notwithstanding that Landlord may elect to accept one or
more payments of Base Rent and Operating Expenses from Tenant.

 

21.3                        Quitclaim.  At the expiration or earlier termination
of this Lease, Tenant shall execute, acknowledge and deliver to Landlord, within
ten (10) days after written demand from Landlord to Tenant, any quitclaim deed
or other document required by any reputable title company, licensed to operate
in the State of California, to remove the cloud or encumbrance created by this
Lease from the Property.

 

22.       FINANCIAL STATEMENTS

 

Tenant shall tender to Landlord within ten (10) business days after receipt of a
written request any information reasonably requested by Landlord regarding the
financial stability, credit worthiness or ability of Tenant to pay the Rent due
under this Lease. Notwithstanding the foregoing, if the Tenant is a Public
Company subject to the reporting requirements of the Securities Exchange Act of
1934 (the “Exchange Act”), Tenant shall, in lieu of the foregoing requirements,
promptly deliver to Landlord all filings made by or on behalf of Tenant with the
Securities Exchange Commission or with any securities exchange.  Landlord shall
be entitled to rely upon the information provided in determining whether or not
to enter into this Lease or for the purpose of any financing or other
transaction subsequently undertaken by Landlord.  Tenant hereby represents and
warrants to Landlord the following:  (a) that all documents provided by Tenant
to Landlord in connection with the negotiation of this Lease are true and
correct copies of the originals, (b) Tenant has not withheld any information
from Landlord that is material to Tenant’s credit worthiness, financial
condition or ability to perform its obligations hereunder, (c) all information
supplied by Tenant to Landlord is true, correct and accurate, and (d) no part of
the information supplied by Tenant to Landlord contains any misleading or
fraudulent statements.

 

23.       ESTOPPEL CERTIFICATES

 

Tenant, at any time and from time to time within five (5) business days after
receipt of written notice from Landlord, shall execute, acknowledge and deliver
to Landlord or to any party designated by Landlord, a certificate of Tenant
stating:  (a) that Tenant has accepted the Premises, (b) the Commencement Date
and Expiration Date of this Lease, (c) that this Lease is unmodified and in full
force and effect (or, if there have been modifications, that same is in full
force and effect as modified and stating the

 

54

--------------------------------------------------------------------------------


 

modifications), (d) whether or not there are then existing any defenses against
the enforcement of any of the obligations of Tenant under this Lease (and, if
so, specifying same), (e) whether or not there are then existing any defaults by
Landlord in the performance of its obligations under this Lease (and, if so,
specifying same), (f) the dates, if any, to which the Base Rent and Operating
Expenses have been paid, and (g) any other factual information relating to the
rights and obligations under this Lease that may reasonably be required by any
of such persons.  Failure to deliver such certificate shall constitute an Event
of Default.  At the request of Tenant, Landlord shall execute, acknowledge and
deliver to Tenant a certificate with similar types of information and in the
time period set forth above.  Failure by Tenant to execute, acknowledge and
deliver such certificate within such five (5) business day period shall be
conclusive evidence that this Lease is in full force and effect and has not been
modified except as may be represented by the requesting party.

 

24.       RULES AND REGULATIONS

 

24.1                        Rules and Regulations.  Tenant shall faithfully
observe and comply with any rules and regulations and all reasonable
modifications thereof and additions thereto from time to time put into effect by
Landlord (the “Rules and Regulations”).  Landlord shall not enforce such
Rules and Regulations in an unreasonable or discriminatory manner.  In the event
of any conflict between the terms of this Lease and the terms, covenants,
agreements and conditions of the Rules and Regulations, this Lease shall
control.  Notwithstanding the foregoing, so long as Tenant leases 100% of the
Premises leased by Tenant hereunder as of the Commencement Date, Landlord shall
not impose any Rules and Regulations.

 

24.2                        Signs.  Without Landlord’s written consent, which
may be given or withheld in Landlord’s sole discretion, Tenant shall not place
or permit to be placed on the front of the Premises any sign, picture,
advertisement, name, notice, marquee or awning; provided that upon Landlord’s
reasonable approval, Tenant shall have the right to place a sign on or adjacent
to the entrance doors to Tenant’s Premises identifying Tenant.  Landlord hereby
consents to the location, size and appearance of Tenant’s signage existing as of
the Commencement Date.  Landlord hereby reserves the exclusive right to the
exterior side walls, rear walls and roof of the Premises.

 

25.       INABILITY TO PERFORM

 

If Landlord is unable to fulfill or is delayed in fulfilling any of Landlord’s
obligations under this Lease, by reason of acts of God, strikes, lockouts, other
labor disputes, inability to obtain utilities or materials or by any other
reason beyond Landlord’s reasonable control, then no such inability or delay by
Landlord shall constitute an actual or constructive eviction, in whole or in
part, or entitle Tenant to any abatement or diminution of Base Rent or
Additional Rent, or relieve Tenant from any of its obligations under this Lease,
or impose any liability upon Landlord, or Landlord’s Agents by reason of
inconvenience, annoyance, interruption, injury or loss to or interference with
Tenant’s business or use and occupancy or quiet enjoyment of the

 

55

--------------------------------------------------------------------------------


 

Premises or any loss or damage occasioned thereby.  If Tenant is unable to
fulfill or is delayed in fulfilling any of Tenant’s obligations under this Lease
(other than the payment of Rent), by reason of acts of God, strikes, lockouts,
other labor disputes, inability to obtain utilities or materials or by any other
reason beyond Tenant’s reasonable control, then such inability or delay by
Tenant shall excuse the performance of Tenant for a period equal to the duration
of such prevention, delay or stoppage.  Tenant hereby waives and releases any
right to terminate this Lease under Section 1932(1) of the California Civil
Code, or any similar law, statute or ordinance now or hereafter in effect.

 

26.       NOTICES

 

Notices or other communications given or required to be given under this Lease
shall be effective only if rendered or given in writing, sent by certified mail
with a return receipt requested, or delivered in person or by reputable
overnight courier (e.g., Federal Express, DHL, etc.) or by telecopier or
facsimile (with confirmation by one of the other methods specified herein): 
(a) to Tenant (i) at the Premises and at the address specified in Article 1, or
(ii) at the place where Tenant designates subsequent to Tenant’s vacating,
deserting, abandoning or surrendering the Premises; or (b) to Landlord at
Landlord’s address set forth in Article 1; or (c) to such other address as
either Landlord or Tenant may designate as its new address for such purpose by
notice given to the other in accordance with the provisions of this Article. 
Any such notice or other communication shall be deemed to have been rendered or
given five (5) days after the date mailed, if sent by certified mail, or upon
the date of delivery in person or by courier, or when delivery is attempted but
refused.

 

27.       QUIET ENJOYMENT

 

Landlord covenants that so long as an Event of Default by Tenant is not in
existence, upon paying the Base Rent and Additional Rent, Tenant shall peaceably
and quietly enjoy the Premises, subject to the terms and provisions of this
Lease.

 

28.       NO RENT ABATEMENT

 

No abatement, diminution or reduction of rent, charges or other compensation
shall be claimed by or allowed to Tenant, or any persons claiming under Tenant,
under any circumstances, whether for inconvenience, discomfort, interruption of
business or otherwise, arising from the making of Alterations or repairs to any
improvements now on or which may hereafter be erected on the Premises, by virtue
or because of any present or future Legal Requirements or by virtue or arising
from, and during, the restoration of the Premises after the destruction or
damage thereof by Casualty or other cause or the taking or condemnation of the
Premises (except as otherwise expressly provided for in Article 19 or 20) or
arising from any other cause or reason.

 

29.       AUTHORITY

 

If Tenant is a corporation or a partnership, Tenant represents and warrants as
follows:  Tenant is an entity as identified in Article 1, duly formed and
validly existing

 

56

--------------------------------------------------------------------------------


 

and in good standing under the laws of the state of organization specified in
Article 1 and qualified to do business in the State of California.  Tenant has
the power, legal capacity and authority to enter into and perform its
obligations under this Lease and no approval or consent of any person is
required in connection with the execution and performance hereof.  The execution
and performance of Tenant’s obligations under this Lease will not result in or
constitute any default or event that would be, or with notice or the lapse of
time would be, a default, breach or violation of the organizational instruments
governing Tenant or any agreement or any order or decree of any court or other
governmental authority to which Tenant is a party or to which it is subject. 
Tenant has taken all necessary action to authorize the execution, delivery and
performance of this Lease and this Lease constitutes the legal, valid and
binding obligation of Tenant subject to general principals of equity and to
bankruptcy, insolvency, reorganization, moratorium, or other similar laws now or
hereafter in effect affecting the rights of creditors generally.  Upon
Landlord’s request, Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord confirming the foregoing representations and
warranties.

 

30.       BROKERS

 

Tenant and Landlord warrant that they have had dealings with only the real
estate brokers or agents listed in Article 1 in connection with the negotiation
of this Lease and that they know of no other real estate broker or agent who is
entitled to a commission in connection with this Lease.  The brokerage
commission earned in connection with this transaction shall be paid by Tenant,
and Tenant shall indemnify, defend and hold Landlord harmless from and against
all liabilities arising from any claims by or under the broker listed in
Article 1.  Tenant and Landlord shall indemnify, defend and hold the other
harmless from and against all liabilities arising from any other claims of
brokerage commissions or finder’s fees based on Tenant’s or Landlord’s dealings
or contacts with brokers or agents other than those listed in Article 1.

 

31.       BANKRUPTCY OR INSOLVENCY

 

31.1                        No Transfer.  Neither Tenant’s interest in this
Lease, nor any estate hereby created in Tenant nor any interest herein or
therein, shall pass to any debtor-in-possession, trustee, or receiver or
assignee for the benefit of creditors or otherwise by operation of law except as
may specifically be provided pursuant to the Bankruptcy Code.

 

57

--------------------------------------------------------------------------------


 

31.2                        Termination Right.  If (a) Tenant shall file a
voluntary petition in bankruptcy or insolvency, or shall be adjudicated a
bankrupt or insolvent, or shall file any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal bankruptcy act or any
other present or future applicable federal, state or other statute or law
(foreign or domestic), or shall make an assignment for the benefit of creditors
or shall seek or consent or acquiesce in the appointment of any trustee,
receiver or liquidator of Tenant or of all or any part of Tenant’s Property; or
(b) within sixty (60) days after the commencement of any proceeding against
Tenant, whether by the filing of a petition or otherwise, seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future federal bankruptcy law or any
other present or future applicable federal, state or other statute or law
(foreign or domestic), such proceeding shall not have been dismissed, or if,
within sixty (60) days after the appointment of any trustee, receiver or
liquidator of Tenant or of all or any part of Tenant’s Property, without the
consent or acquiescence of Tenant, such appointment shall not have been vacated
or otherwise discharged, or if any execution or attachment shall be issued
against Tenant or any of Tenant’s Property pursuant to which the Premises shall
be taken or occupied or attempted to be taken or occupied; or (c) in a
bankruptcy proceeding or a proceeding described in clause (a) or (b) above, the
interest or estate created in Tenant hereby shall be taken in execution or by
other process of law, or (d) any assignment shall be made of the property of
Tenant for the benefit of creditors, then and in any such events,
notwithstanding any automatic stay applicable in bankruptcy or any other law(s),
Landlord may give to Tenant notice of intention to terminate this Lease to end
the Term and the estate hereby granted at the expiration of three (3) days from
the date of the giving of such notice, and, in the event such notice is given,
this Lease and the Term and estate hereby granted (whether or not the Term shall
have commenced) shall terminate upon the expiration of said three (3) days with
the same effect as if that day were the Expiration Date, but Tenant shall remain
liable for damages as provided in Article 16 and Tenant shall remain liable as
herein provided.

 

31.3                        No Cause for Appointment.  Tenant shall not cause or
give cause for the appointment of a trustee or receiver of the assets of Tenant
and shall not make any assignment for the benefit of creditors, or become or be
adjudicated insolvent. The allowance of any petition under any insolvency law
except under the Bankruptcy Code or the appointment of a trustee or receiver of
Tenant or of the assets of either of them, shall be conclusive evidence that
Tenant caused, or gave cause therefor, unless such allowance of the petition, or
the appointment of a trustee or receiver, is vacated within thirty (30) days
after such allowance or appointment. Any act described in this Section 31.3
shall be deemed a material breach of Tenant’s obligations hereunder, and this
Lease shall thereupon automatically terminate. Landlord does, in addition,
reserve any and all other remedies provided in this Lease or in law.

 

58

--------------------------------------------------------------------------------


 

31.4                        Bankruptcy Filings.  (a)  Upon the filing of a
petition by or against Tenant under any chapter of the Bankruptcy Code, Tenant,
as debtor and as debtor in possession, and any trustee who may be appointed
agree as follows: (i) to perform each and every obligation of Tenant under this
Lease including, without limitation, the continuous and uninterrupted occupancy
of the Premises as is required under Article 16 until such time as this Lease is
either rejected or assumed by order of the United States Bankruptcy Court;
(ii) to pay monthly in advance on the first day of each month as reasonable
compensation for use and occupancy of the Premises an amount equal to all Rent
and other charges otherwise due pursuant to this Lease; (iii) to reject or
assume this Lease within sixty (60) days of the filing of such petition under
Chapter 7 of the Bankruptcy Code or within one hundred twenty (120) days (or
such shorter term as Landlord, in its sole discretion, may deem reasonable so
long as notice of such period is given) of the filing of a petition under any
other chapter of the Bankruptcy Code, Tenant hereby knowingly and voluntarily
waiving any right to seek time additional to the minimum period set forth in 11
U.S.C. § 365(d)(4) or any similar statute to assume or reject this Lease and
hereby acknowledging that there does not exist, nor could there exist, cause to
seek such extension; (iv) to give Landlord at least forty-five (45) days prior
written notice of any proceeding relating to any assumption of this Lease;
(v) to give Landlord at least thirty (30) days’ prior written notice of any
abandonment of the Premises; any such abandonment to be deemed a rejection of
this Lease; (vi) to do all other things of benefit to Landlord otherwise
required under the Bankruptcy Code; (vii) to be deemed to have rejected this
Lease in the event of the failure to comply with any of the above; and (viii) to
have consented to the entry of an order by an appropriate United State
Bankruptcy Court providing all of the above, waiving notice and hearing of the
entry of same.

 

(b)  No default of this Lease by Tenant, either prior to or subsequent to the
filing of such a petition, shall be deemed to have been waived unless expressly
done so in writing by Landlord.

 

(c)  Included within and in addition to any other conditions or obligations
imposed upon Tenant, any Trustee, or any successor of Tenant as adequate
assurance of future performance in the event of assumption and/or assignment
pursuant to the Bankruptcy Code are the following: (i) the cure of any monetary
defaults and the reimbursement of pecuniary loss within not more than thirty
(30) days of assumption and/or assignment; (ii) the deposit of a Letter of
Credit pursuant to the terms of this Lease; (iii) the use of the Premises as set
forth herein is unchanged; (iv) the prior written consent of each Leasehold
Mortgagee and Prior Lessor; and (v) no physical changes of any kind may be made
to the Premises unless in compliance with the applicable provisions of this
Lease.  Tenant also expressly acknowledges and agrees that neither Tenant nor
any successor in interest (including but not limited to a trustee in bankruptcy
appointed to serve as trustee for Tenant) may assume or assign Tenant’s rights
under this Lease pursuant to 11 U.S.C. § 365 (or any similar statute) unless, in
addition to the provisions of 11 U.S.C. § 365(b)(3), each of the following
conditions, which Landlord and Tenant acknowledge are commercially reasonable in
the context of a bankruptcy proceeding, have been fully satisfied and Landlord
has so acknowledged in writing that:

 

59

--------------------------------------------------------------------------------


 

(A) The assumption of the Lease will not breach any provision in any other
lease, mortgage, financing agreement or other agreement by which Landlord is
bound relating to the Buildings; (B) The assumption of the Lease will not
disrupt, in Landlord’s judgment, the tenant mix of the Buildings which, in
Landlord’s judgment, would be most beneficial to all of the tenants of the
Buildings and would enhance the image, reputation, and profitability of the
Buildings; (C) The assumption of the Lease will not result in alteration of the
Premises or the making of physical changes of any kind to the Premises unless in
compliance with the applicable provisions of this Lease.

 

(d)  For purposes of this Section 31.4, the word “Tenant” shall mean any one or
more persons primarily or secondarily liable for Tenant’s obligations under the
Lease.

 

32.       ANTENNA AND ROOFTOP SPACE

 

32.1                        Antennae.  Landlord agrees that, subject to all
Legal Requirements, insurance requirements, this Lease and the conditions and
limitations hereinafter stipulated, during the Term, Tenant, at its sole cost
and expense, shall have a non-exclusive license to install in a location on a
portion of the rooftop of the Buildings to be designated by Landlord in its sole
and absolute discretion (the “Antenna Area”) and thereafter maintain, repair,
operate and replace one satellite antenna (the “antenna”) provided (i) the
antenna shall not exceed 3 feet in height by 3 feet in length, by 3 feet in
width or, if applicable, 3 feet in diameter; (ii) the size and dimensions of the
antenna and any reasonably required support structures and associated
maintenance access structures shall be subject to Landlord’s prior written
consent in Landlord’s sole discretion; (iii) such antenna installation and
position of such antenna and reasonably required support structures and
associated maintenance access structures shall comply with all Legal
Requirements; (iv) the installation of any electrical or communications lines
(“Wiring”) and related equipment in connection with the installation and
operation of the antenna, (including, without limitation, the location and the
routing of all Wiring and related equipment in connection therewith) shall
(A) be at Tenant’s sole cost and expense, (B) be subject to Landlord’s prior
written consent, in Landlord’s sole discretion and in accordance with the
provisions of Article 10 (and Landlord hereby consents to Tenant’s antennae
existing as of the Commencement Date), and (C) comply with Legal Requirements
and Insurance Requirements; and (v) the antenna, reasonably required support
structures, maintenance access structures, Wiring and related equipment shall be
installed, maintained and kept in repair by Tenant, at Tenant’s sole cost and
expense. Tenant shall be responsible for the payments of any fees and taxes
which may be imposed by any governmental agency in connection with the
installation and use of such antenna.  Landlord acknowledges that Landlord has
consented to Tenant’s antennae existing as of the Commencement Date for purposes
of this Section 32.1.

 

60

--------------------------------------------------------------------------------


 

32.2                        Non-Exclusive.  The parties agree that Tenant’s use
of the rooftop of the Buildings, is a non-exclusive use and Landlord may permit
the use of any other portion of the roof to any other person, firm or
corporation for any use including the installation of other antennas, rooftop
equipment, wiring and support equipment provided the same do not unreasonably
interfere with Tenant’s installations on the roof or reception or transmission
of signals.

 

32.3                        Access.  For the purpose of installing, servicing or
repairing the antennae, Wiring and related equipment, Tenant shall have access
to the rooftop of the Buildings at all reasonable times upon reasonable advance
notice, subject to Landlord’s reasonable safeguards for the security and
protection of the Buildings, the Building Systems, Structural Components, and
installations and equipment of other tenants or occupants of the Buildings as
may be located on the roof of the Buildings. Landlord shall have the right, at
Tenant’s expense, to assign a representative to be present during the duration
of Tenant’s access to the rooftop.

 

32.4                        Compliance with Legal Requirements.  Without
limiting Landlord’s obligations under this Lease, Tenant, at Tenant’s sole cost
and expense, agrees to promptly and faithfully obey, observe and comply with all
Legal Requirements, insurance requirements and this Lease in any manner
affecting or relating to Tenant’s use of said roof, and the installation,
repair, maintenance ad operation of the antenna, Wiring and related equipment
erected or installed by Tenant pursuant to the provisions of this Article 33. 
Tenant, at Tenant’s sole cost and expense, shall secure and thereafter maintain
all permits and licenses required for the installation and operation of the
antenna, and any support structures and related equipment erected or installed
by Tenant, including, without limitation, any approval, license or permit
required from the Federal Communications Commission or otherwise pursuant to
Legal Requirements.  Landlord shall, at no cost to it, reasonably cooperate
(which shall include executing and delivering all necessary and proper filings
with governmental or quasi-governmental entities) with Tenant in obtaining such
approvals, licenses and permits.

 

32.5                        Tenant Expense.  Tenant agrees that Tenant will pay
for all electrical service required for Tenant’s use of the antennae, and
related equipment erected or installed by Tenant and Tenant further agrees that
such electric service shall feed off the supply of electrical energy furnished
to the Premises as provided in this Lease.

 

32.6                        Tenant’s Property.  The antennae, support
structures, Wiring and related equipment installed by Tenant, pursuant to the
provisions of Article 33 shall be Tenant’s personal property, and, upon the
expiration of the Term of this Lease, or upon its earlier termination in any
manner, shall be removable by Tenant at Tenant’s sole cost and expense.  Tenant,
at Tenant’s sole cost and expense, shall promptly repair any and all damage to
the rooftop of the Buildings and to any other part of the Buildings caused by or
resulting from the installation, maintenance and repair, operation or removal of
the antenna, support structures, Wiring and related equipment erected or
installed by Tenant and restore said affected areas to their condition as
existed prior to the installation of the antenna, and related equipment,
ordinary wear and tear and casualty excepted.

 

61

--------------------------------------------------------------------------------


 

32.7                        No Interference.  Tenant’s antennae, Wiring and
related equipment shall not interfere with (i) Building Equipment or other
installations located on the roof, (ii) other portions of the Buildings,
(iii) other tenants in the Buildings, and/or (iv) the reception and transmission
of communications signals by other tenants; provided that Tenant’s antennae
existing as of the Commencement Date shall not have to be modified to comply
with the foregoing.

 

32.8                        Relocation.  Landlord shall have the right at its
sole and absolute discretion, upon not less than fifteen (15) days prior written
notice to Tenant, to relocate the antenna (and all Wiring and other equipment
related thereto), to any reasonably comparable space on the rooftop of the
Buildings.  Landlord shall reimburse Tenant for all actual, reasonable costs and
expenses incurred by Tenant in connection with any such relocation.

 

32.9                        Indemnification.  Tenant hereby indemnifies Landlord
against liability in connection with or arising from the installation,
maintenance, use and operation of the antenna.  The foregoing indemnification is
in addition to, and not in lieu of, the obligations of Tenant under Section 13.4
or 14.1.

 

32.10                 Exclusive.  So long as Tenant leases 100% of the Premises
leased as of the Commencement Date, Tenant shall have the exclusive right to
install and use antennae on the roof of the Buildings.

 

33.       MISCELLANEOUS

 

33.1                        Entire Agreement.  This Lease, including the
exhibits which are incorporated herein and made a part of this Lease, contains
the entire agreement between the parties and all prior negotiations and
agreements are merged herein. Tenant hereby acknowledges that neither Landlord
nor Landlord’s Agents have made any representations or warranties with respect
to the Premises, the Buildings, the Property, or this Lease except as expressly
set forth herein, and no rights, easements or licenses are or shall be acquired
by Tenant by implication or otherwise unless expressly set forth herein.

 

33.2                        No Waiver.  No failure by Landlord or Tenant to
insist upon the strict performance of any obligation of Tenant or Landlord under
this Lease or to exercise any right, power or remedy consequent upon a breach
thereof, no acceptance of full or partial Base Rent or Additional Rent during
the continuance of any such breach by Landlord, or payment of Base Rent or
Additional Rent by Tenant to Landlord, and no acceptance of the keys to or
possession of the Premises prior to the expiration of the Term by any employee
or agent of Landlord shall constitute a waiver of any such breach or of such
term, covenant or condition or operate as a surrender of this Lease.  No waiver
of any breach shall affect or alter this Lease, but each and every term,
covenant and condition of this Lease shall continue in full force and effect
with respect to any other then-existing or subsequent breach thereof.  The
consent of Landlord or Tenant given in

 

62

--------------------------------------------------------------------------------


 

any instance under the terms of this Lease shall not relieve Tenant or Landlord,
as applicable, of any obligation to secure the consent of the other in any other
or future instance under the terms of this Lease.

 

33.3                        Modification.  Neither this Lease nor any term or
provisions hereof may be changed, waived, discharged or terminated orally, and
no breach thereof shall be waived, altered or modified, except by a written
instrument signed by the party against which the enforcement of the change,
waiver, discharge or termination is sought.

 

33.4                        Successors and Assigns.  The terms, covenants and
conditions contained in this Lease shall bind and inure to the benefit of
Landlord and Tenant and, except as otherwise provided or limited herein, their
respective personal representatives and successors and assigns.

 

33.5                        Validity.  If any provision of this Lease or the
application thereof to any person, entity or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons, entities or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
provision of this Lease shall be valid and be enforced to the full extent
permitted by law.

 

33.6                        Jurisdiction.  This Lease shall be construed and
enforced in accordance with the laws of the State of California.  Any action
that in any way involves the rights, duties and obligations of the parties under
this Lease may (and if against Landlord, shall) be brought in the courts of the
State of California in the County of Santa Clara or the United States District
Court for the Northern District of California, and the parties hereto hereby
submit to the personal jurisdiction of said courts.

 

33.7                        Attorneys’ Fees.  In the event that either Landlord
or Tenant fails to perform any of its obligations under this Lease or in the
event a dispute arises concerning the meaning or interpretation of any provision
of this Lease, the defaulting party or the party not prevailing in such dispute,
as the case may be, shall pay any and all costs and expenses incurred by the
other party in enforcing or establishing its rights hereunder, including,
without limitation, court costs, costs of arbitration and reasonable attorneys’
fees.  Should Landlord be named as a defendant in any suit brought against
Tenant in connection with or arising out of Tenant’s occupancy hereunder Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
reasonable attorneys’ fees.

 

33.8                        Waiver of Jury Trial.  Landlord and Tenant each
hereby voluntarily and knowingly waive and relinquish their right to a trial by
jury in any action, proceeding or counterclaim brought by either against the
other on any matter whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord with Tenant, or Tenant’s use or occupancy of
the Premises, including any claim of injury or damage, and any emergency and
other statutory remedy with respect thereto.

 

63

--------------------------------------------------------------------------------


 

33.9                        No Counterclaim by Tenant.  In the event Landlord
commence any proceedings for nonpayment of rent or other charges payable by
Tenant under this Lease, Tenant will not interpose any counterclaim of whatever
nature or description in any such proceedings.  This shall not, however, be
construed as a waiver of the Tenant’s right to assert such claims in any
separate action or actions brought by the Tenant.

 

33.10                 Light and Air.  Tenant covenants and agrees that no
diminution of light, air or view by any structure that may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of the Base
Rent or Additional Rent under this Lease, result in any liability of Landlord to
Tenant, or in any other way affect this Lease or Tenant’s obligations hereunder.

 

33.11                 Lease Memorandum.  Neither Landlord or Tenant shall record
this Lease or a short form memorandum hereof without the consent of the other.

 

33.12                 Confidentiality.  Except as required by law or regulation,
the parties agree that neither of them shall make public the terms and
conditions of this Lease or the fact that they have entered into this Lease
without first obtaining the written permission from the other party; provided,
however that either party can, without the other’s permission, share this Lease
and information relating thereto with such party’s attorneys, accountants and
other professional advisors and with existing or potential lenders or investors
with respect to the Property, and provided that this Lease will be submitted to
the City of Mountain View and may therefore be a public document.

 

33.13                 Terms.  The term “Premises” includes the space leased
hereby and any improvements now or hereafter installed therein or attached
thereto.  The words “Landlord” and “Tenant” as used herein shall include the
plural as well as the singular.  If there is more than one Tenant or Landlord,
the obligations under this Lease imposed on Tenant or Landlord shall be joint
and several.  The captions preceding the articles of this Lease have been
inserted solely as a matter of convenience and such captions in no way define or
limit the scope or intent of any provision of this Lease.

 

33.14                 Review and Approval.  The review, approval, inspection or
examination by Landlord of any item to be reviewed, approved, inspected or
examined by Landlord under the terms of this Lease or the exhibits attached
hereto shall not constitute the assumption of any responsibility by Landlord for
either the accuracy or sufficiency of any such item or the quality of
suitability of such item for its intended use.  Any such review, approval,
inspection or examination by Landlord is for the sole purpose of protecting
Landlord’s interests in the and under this Lease, and no third parties,
including, without limitation, Tenant or any person or entity claiming through
or under Tenant, or the contractors, agents, servants, employees, visitors or
licensees of Tenant or any such person or entity, shall have any rights
hereunder with respect to such review, approval, inspection or examination by
Landlord.

 

33.15                 No Beneficiaries.  This Lease shall not confer or be
deemed to confer upon any person or entity other than the parties hereto, any
right or interest,

 

64

--------------------------------------------------------------------------------


 

including without limitation, any third party status or any right to enforce any
provision of this Lease.

 

33.16                 Time of the Essence.  Time is of the essence in respect of
all provisions of this Lease in which a definite time for performance is
specified.

 

33.17                 Modification of Lease.  In the event of any ruling or
threat by the Internal Revenue Service, or opinion of counsel, that all or part
of the Rent paid or to be paid to Landlord under this Lease will be subject to
the income tax on unrelated business taxable income, Tenant agrees to make
reasonable modifications to this Lease to minimize such tax; provided that such
modifications will not result in any increase in Rent, change the Term or impose
any additional liability or obligation on Tenant or diminish Tenant’s rights
hereby under.  Landlord will pay all Tenant’s reasonable costs incurred in
reviewing and negotiating any such lease modification, including reasonable
attorneys’ and accountants’ fees.

 

33.18                 Construction.  This Lease has been negotiated extensively
by Landlord and Tenant with and upon the advice of their respective legal
counsel, all of whom have participated in the drafting hereof.  Consequently,
Landlord and Tenant agree that no party shall be deemed to be the drafter of
this Lease and in the event this Lease is ever construed by a court of law, such
court shall not construe this Lease or any provision of this Lease against any
party as the drafter of the Lease.

 

33.19                 Survival.  The obligations of this Lease shall survive the
expiration of the Term to the extent necessary to implement any requirement for
the performance of obligations or forbearance of an act by either party hereto
which has not been completed prior to the termination of this Lease.  Such
survival shall be to the extent reasonably necessary to fulfill the intent
thereof, or if specified, to the extent of such specification, as same is
reasonably necessary to perform the obligations and/or forbearance of an act set
forth in such term, covenant or condition.  Notwithstanding the foregoing, in
the event a specific term, covenant or condition is expressly provided for in
such a clear fashion as to indicate that such performance of an obligation or
forbearance of an act is no longer required, then the specific shall govern over
this general provisions of this Lease.

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.

 

LANDLORD:

SGI:

 

 

THE GOLDMAN SACHS GROUP, INC.

SILICON GRAPHICS, INC.

 

 

By:

 

 

By:

 

 

 

 

 

Its:

 

 

Its:

 

 

 

66

--------------------------------------------------------------------------------


 

GLOSSARY

 

DEFINITIONS

 

As used in this Lease, the following terms shall have the following meanings,
applicable, as appropriate, to both the singular and plural form of the terms
defined below:

 

“Acceptable Accounting Firm” means an independent certified public accounting
firm which shall be one of the so-called “Big Five” accounting firms or its
successor.

 

“Acceptable Accounting Principles” means generally accepted accounting
principles consistently applied (i.e., GAAP).

 

“ADA” is defined in Section 12.1.

 

“Additional Rent” is defined in Section 4.4.

 

“Adjustment Date” is defined in Section 4.3.

 

“Alterations” is as defined in Section 10.1.

 

“Amphitheatre Ground Lease Assignment” means that certain Assignment and
Assumption of Ground Lease dated of even date herewith between SGRE and Landlord
with respect to the Amphitheater Property.

 

“Assignment” is defined in Section 15.1.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Base Rent” means the amount stated in Article 1, to be adjusted and payable in
accordance with Article 4.

 

“Buildings” means the Buildings as described in Section 2.1 and including all
Structural Components.

 

“Building Systems” means the mechanical, electrical, heating, ventilating, air
conditioning, elevator, plumbing, sanitary, life-safety and related
communications apparatus, Common Area lighting and other utility and service
systems of the Premises and all components thereof, as the same shall exist from
time to time, and all Alterations, renewals and replacements thereof, additions
thereto and substitutions therefor,  excluding, however, the sprinklers and the
horizontal distribution systems within and servicing the Premises and by which
mechanical, electrical, communications, and other utility and service systems
are distributed from the base risers, feeders, panelboards, etc. for provision
of such services (it being agreed, however, that any such horizontal
distribution systems and sprinklers that service more than one floor of the
Premises shall constitute Building Systems).

 

67

--------------------------------------------------------------------------------


 

“business days”  means Monday through Friday, excluding Saturdays, Sundays and
federal or state legal holidays.

 

“Cash Collateral”  means the cash proceeds of any draw upon the Letter of Credit
that are held in the Cash Collateral Account.

 

“Cash Collateral Account”  is defined in Section 4.7.

 

“Common Area” means (i) the land upon which the Buildings and other improvements
comprising the Premises are erected, (ii) all Structural Components and all
staircases, landings and stairs (except for those stairways located within any
portion of the Premises), (iii) all shafts, passageways and corridors,
mechanical and other rooms, areas and spaces which are not part of any portion
of the Premises, (iv) all pump rooms, refuse rooms, storage rooms, telephone
rooms, gas meter and other utility rooms and electrical rooms and closets that
are not part of any portion of the Premises, (v) the elevators (including their
shafts, pits and machine rooms that are not part of any portion of the
Premises), (vi) the entrances to the outer public lobbies, service entrances,
loading docks, elevators lobbies and ground floor plaza that are not part of any
portion of the Premises and (vii) all other parts of the Buildings, which are
not part of the Premises.

 

“Change in Control” is defined in Section 15.7.

 

“Commencement Date” means the date specified in Article 1.

 

“Crittenden Ground Lease Assignment” means collectively those certain
Assignments and Assumption of Ground Lease dated of even date herewith between
SGRE and Landlord with respect to the Crittenden Property.

 

“Environmental Activity” is defined in Section 13.1(a).

 

“Environmental Laws” are defined in Section 13.1(b).

 

“Event of Default” is defined in Section 16.1.

 

“Excess Rent” is defined in Section 15.3.

 

“Expiration Date” means the date specified in Article 1.

 

“Goldman” means The Goldman Sachs Group, Inc.

 

“Ground Lease Assignments” means the Amphitheatre Ground Lease Assignment and
the Crittenden Ground Lease Assignment.

 

“Hazardous Material” is defined in Section 13.1(c).

 

“Interest Rate” is defined in Section 4.5.

 

68

--------------------------------------------------------------------------------


 

“Indebtedness” means indebtedness for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
property or services or any other indebtedness which is evidenced by a note,
bond, debenture or similar instrument.

 

“Landlord’s Agents” is defined in Section 13.4.

 

“Landlord’s Expense Statement” is defined in Section 5.2.

 

“Leasehold Mortgage” means any mortgage or deed of trust or security agreement
or collateral assignment now or at any time encumbering all or any part of the
Property or Landlord’s interest therein.

 

“Leasehold Mortgagee” means the holder of a Leasehold Mortgage.

 

“Legal Requirements” are defined in Section 12.1.

 

“Legal Requirements” means applicable laws, statutes, codes, ordinances, orders,
rules, regulations, conditions of approval, and requirements, of all federal,
state, county, municipal and other governmental authorities and the departments,
commissions, boards, bureaus, instrumentalities, and officers thereof, and all
administrative or judicial orders or decrees and all permits, licenses,
approvals, and other entitlements issued by governmental entities, and rules of
common law, relating to or affecting the Buildings or the use, operation or
occupancy of the Premises, whether now existing or hereafter enacted.

 

“Lien” means any lien, mortgage, deed of trust, encumbrance, chattel mortgage,
security agreement, or order for the payment of money filed against the Premises
or the Property, whether or not enforceable as such.

 

“Minimum Net Worth” means a Net Worth of not less than $500,000,000.

 

“Net Worth” means, at the time in question, a net worth (exclusive of goodwill)
determined in accordance with Acceptable Accounting Principles, and in order for
Tenant to establish the Net Worth of Tenant, Tenant shall have provided Landlord
with financial statements audited by an Acceptable Accounting Firm, which shall
express its unqualified opinion thereon, and provided to Landlord.

 

“Operating Expenses” are defined in Section 5.1(b).

 

“Ordinary Capital Improvement” means any capital improvement which (i) is
required to be made in order to cause the Buildings to comply with Legal
Requirements, or (ii) is a replacement or repair of existing Structures,
systems, improvements or equipments or (iii) is necessary to keep the Buildings
in good repair and working order or (iv) will reduce the amount of repair or
operating expenses and is approved by Tenant, such approval not to be
unreasonably withheld or delayed.

 

69

--------------------------------------------------------------------------------


 

“Other Leases” means those certain Commercial Leases between Landlord and Tenant
dated of even date herewith relating to the Crittenden Property.

 

“Permitted Lab Work” means the building out of laboratory or research space
which may affect the distribution of Building Systems within a single floor of
the Premises.

 

“Premises” is defined in Section 2.1.

 

“Prevailing Market Rent” is defined in Exhibit C.

 

“Prior Lease” means any lease of the Property or any part thereof that is prior
in estate to this Lease.

 

“Prior Lessor” means any lessor under a Prior Lease.

 

“Property”  is defined in Section 2.1.

 

“Public Company” means an entity, the shares, units or other equity interest of
which are traded on a recognized stock exchange or “over the counter market”.

 

“Purchase Agreements” means those three (3) certain Agreements to Assign Ground
Lease and Agreement to Lease dated of even date herewith between the SGI Parties
and one or more of and the Goldman Parties.

 

“Real Estate Taxes” are defined in Section 5.1(b).

 

“Reduced Amount”  means an amount equal to the sum of Base Rent payable over the
next twelve (12) months of the Term, plus the amount of Additional Rent payable
for the most recent full calendar year, in an amount determined by Landlord and
provided to Tenant on or before January 1, 2002, and as of each January 1
thereafter during the Term (it being agreed that until January 1, 2002, the
amount identified in this clause (b) shall be $8,613,768.

 

 “Renewal Option” is defined in Section 3.2.

 

“Renewal Term” is defined in Section 3.2.

 

“Rent” means Base Rent, Additional Rent, and all other sums due from Tenant
under this Lease.

 

“Rentable Area” means the enclosed areas of the Buildings measured to the inside
face of the exterior wall or glassline, but excluding outside balconies,
arcades, penetrations, covered entrances & docks, elevator and ventilation
shafts and stairwells.  Rentable Area shall include Tenant’s Share of all Common
Area.

 

“Required Amount” means the sum of (a) Base Rent becoming due during the next
eighteen (18) months of the Term plus (b) the product of one and one-half (1.5)
times the

 

70

--------------------------------------------------------------------------------


 

amount of the Additional Rent payable for the most recent full calendar year, in
an amount determined by Landlord and provided to Tenant on or before January 1,
2002, and as of each January 1 thereafter during the Term (it being agreed that
until January 1, 2002, the product identified in this clause (b) shall be
$12,920,652).

 

“Rules and Regulations” are defined in Section 24.1.

 

“SGI” means Silicon Graphics, Inc.

 

“SGI Parties” means SGI and SGRE.

 

“SGRE” means Silicon Graphics Real Estate, Inc.

 

“SNDA” means a subordination, nondisturbance and attornment agreement or any
other agreement, in each case relating to the Premises, pursuant to which a
Leasehold Mortgagee or Prior Lessor grants Tenant the right not to be disturbed
in its possession of the Premises provided and for so long as no Event of
Default has occurred hereunder.

 

“Structural Components” means (i) the foundations, columns, girders, beams,
supports, concrete slabs and other structural members of the Buildings,
(ii) those portions of the exterior walls of the Buildings lying outside of a
plane which is the interior face of the window glass of such walls and (c) all
Building Systems.

 

“Sublease” is defined in Section 15.1.

 

“Successor Entity”  is defined in Section 15.7(b).

 

“Tenant” means SGI or any permitted Successor Entity in accordance with
Section 15.7

 

“Tenant’s Agents” is defined in Section 2.2.

 

“Tenant’s Hazardous Materials” is defined in Section 13.1(d).

 

“Tenant’s Property” is defined in Section 10.5.

 

“Tenant’s Share” is defined in Article 1.

 

“Term” is defined in Article 1 and Section 3.1.

 

“Termination Date” is defined in Section 3.1.

 

“Transfer Costs” is defined in Section 15.3.

 

“Transfer Notice” is defined in Section 15.2.

 

“Transferee” is defined in Section 15.2.

 

“Turnover Alteration” is defined in Section 10.4.

 

71

--------------------------------------------------------------------------------


 

“Untenantable” means that Tenant shall be unable to occupy, and shall not be
occupying, the Premises or the applicable portion thereof for the ordinary
conduct of Tenant’s business.

 

72

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LOCATION OF PREMISES

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

PROPERTY

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BASE RENT SCHEDULE

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT B

AMPHITHEATRE BASE RENT

 

Annual Base Rent for the initial Term of the Lease will be as follows:

 

Year

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

12

 

Rent*

 

32.18

 

32.90

 

33.65

 

34.41

 

35.19

 

35.99

 

36.80

 

37.63

 

38.49

 

39.36

 

40.25

 

41.16

 

 

--------------------------------------------------------------------------------

* Per square foot of Rentable Area per annum.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DETERMINATION OF PREVAILING MARKET RENT

 

The term “Prevailing Market Rent” means the base monthly rent (net of all
expenses) for space of comparable size and location to the Premises and in
buildings similar in age and quality to the Buildings, taking into account any
additional rent and all other payments or escalations then being charged
(including charging rent for parking) and allowances and economic concessions
being given in the market area for such comparable space over a comparable
term.  The Prevailing Market Rent shall be determined by Landlord and Landlord
shall give Tenant written notice of such determination not later than thirty
(30) days after delivery by Tenant of Tenant’s notice of exercise of the
Option.  If Tenant disputes Landlord’s determination of the Prevailing Market
Rent, Tenant shall so notify Landlord within ten (10) days following Landlord’s
notice to Tenant of Landlord’s determination and, in such case, the Prevailing
Market Rent shall be determined as follows:

 

(a)                                  Within thirty (30) days following
Landlord’s notice to Tenant of the Prevailing Market Rent, Landlord and Tenant
shall meet no less than two (2) times, at a mutually agreeable time and place,
to attempt to agree upon the Prevailing Market Rent.

 

(b)                                 If within this 30-day period Landlord and
Tenant cannot reach agreement as to the Prevailing Market Rent, they shall each
select one appraiser to determine the Prevailing Market Rent.  Each such
appraiser shall arrive at a determination of the Prevailing Market Rent and
submit his or her conclusions to Landlord and Tenant within thirty (30) days
after the expiration of the 30-day consultation period described in (a) above.

 

(c)                                  If only one appraisal is submitted within
the requisite time period, it shall be deemed to be the Prevailing Market Rent. 
If both appraisals are submitted within such time period, and if the two
appraisals so submitted differ by less than ten (10) percent of the higher of
the two, the average of the two shall be the Prevailing Market Rent.  If the two
appraisals differ by more than ten (10) percent of the higher of the two, then
the two appraisers shall immediately select a third appraiser who will within
thirty (30) days of his or her selection make a determination of the Prevailing
Market Rent and submit such determination to Landlord and Tenant.  This third
appraisal will then be averaged with the closer of the two previous appraisals
and the result shall be the Prevailing Market Rent.

 

(d)                                 All appraisers specified pursuant hereto
shall be members of the Appraisal Institute with not less than five (5) years
experience appraising office, research and development and industrial properties
in the San Francisco Bay Area of California.  Each party shall pay the cost of
the appraiser selected by such party and one-half of the cost of the third
appraiser plus one-half of any other costs incurred in the determination.

 

(e)                                  The appraisers will be instructed to
(i) assume permitted use as specified in this Lease, (ii) exclude Alterations
that Tenant can remove in accordance with the

 

C-2

--------------------------------------------------------------------------------


 

terms of this Lease, and (iii) take into account that Landlord will not have to
incur tenant improvements costs or leasing commissions.

 

C-3

--------------------------------------------------------------------------------